                                           Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 1 of 55




                                1 C. Brandon Wisoff (State Bar No. 121930)
                                  bwisoff@fbm.com
                                2 Eric D. Monek Anderson (State Bar No. 320934)
                                  emonekanderson@fbm.com
                                3 Farella Braun + Martel LLP
                                                           17th Floor
                                  235 Montgomery Street, 17th
                                4 San Francisco, California 94104
                                  Telephone: (415) 954-4400
                                5 Facsimile: (415) 954-4480

                              6 Maeve L. O'Connor
                                          O’Connor (pro hac vice application forthcoming)
                                Elliot Greenfield (pro hac vice application forthcoming)
                              7 Debevoise & Plimpton LLP
                                919 Third Avenue
                              8 New York, New York 10022
                                Telephone: (212) 909-6000
                              9 Email: mloconnor@debevoise.com
                                Email: egreenfield@debevoise.com
                             10
                                Attorneys for Defendants
                             11 ROBINHOOD MARKETS, INC.;
                                ROBINHOOD FINANCIAL LLC;
                             12 ROBINHOOD SECURITIES, LLC

                             13                                       UNITED STATES DISTRICT COURT

                             14                                  NORTHERN DISTRICT OF CALIFORNIA

                             15                                          SAN FRANCISCO DIVISION

                             16

                             17 SETH STEWART, individually and as a                 Case No.:   3:21-cv-00134
                                representative of the class,
                             18                                                     NOTICE OF REMOVAL
                                               Plaintiff,
                             19                                                     CLASS ACTION
                                              vs.
                                              VS.
                             20
                                ROBINHOOD FINANCIAL, LLC,
                             21 ROBINHOOD MARKETS, INC. and
                                ROBINHOOD SECURITIES, LLC,
                             22
                                         Defendants.
                             23

                             24

                             25

                             26

                             27

                             28
   Farella Braun + Martel cry
                           LLP
                           th
235 Montgomery Street, 17
                        17*   Floor
 San Francisco, California 94104
         (415) 954-4400
                                      Defendants’ Notice of Removal
                                      Defendants'
                                         Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 2 of 55




                                1 TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

                                2 CALIFORNIA AND TO PLAINTIFF SETH STEWART AND HIS COUNSEL OF

                                3 RECORD:

                                4           Pursuant to 28 U.S.C. §§ 1331, 1332, 1367, 1441, 1446 and 1453 and 15 U.S.C. §§ 77p
                                                                                                                            7'7p

                                5 and 78bb, Defendants Robinhood Markets, Inc., Robinhood Financial LLC, and Robinhood

                                6 Securities, LLC (collectively, "Defendants")
                                                                 “Defendants”) hereby remove the above-captioned action from the

                                7 Superior Court of the State of California for the County of Santa Clara to this Court based on the

                                8 following grounds:

                                9 I.        PROCEDURAL HISTORY

                             10             1.     On December 21, 2020, Plaintiff Seth Stewart filed this action, entitled Stewart v.

                             11 Robinhood Financial, LLC, Robinhood Markets, Inc., and Robinhood Securities, LLC, Case No.

                                20-CIV-375138, as a putative class action in the Superior Court of the State of California for the
                             12 20-CW-375138,

                             13 County of Santa Clara.

                             14             2.     Defendants have not yet received the summons and complaint. Copies of all

                             15 process, pleadings and orders available on the state court docket are attached as Exhibit A.

                             16             3.     This Notice of Removal is timely filed under 28 U.S.C. § 1446(b), which provides

                             17 that a defendant may file a notice of removal "within
                                                                              “within 30 days after the receipt by the defendant,

                             18 through service or otherwise, of a copy of the initial pleading setting forth the claim for relief.”
                                                                                                                            relief"

                             19             4.     Copies of this Notice of Removal will promptly be filed with the Clerk of the

                             20 Superior Court of the State of California for the County of Santa Clara and served on Plaintiff's
                                                                                                                      Plaintiff’s

                             21 counsel of record pursuant to 28 U.S.C. § 1446(d).

                             22             5.     This case properly may be removed to this United States District Court pursuant to

                                                                                                     77p and 78bb. The
                             23 28 U.S.C. §§ 1331, 1332, 1367, 1441, 1446, and 1453 and 15 U.S.C. §§ T7p

                             24 Superior Court for the State of California for the County of Santa Clara is located within the

                             25 jurisdiction of the United States District Court for the Northern District of California.

                             26 Furthermore, under Civil Local Rule 3-2(d), the San Francisco Division is the proper division of

                             27 this Court because Plaintiff alleges that his claims arose in whole or part in that county and the

                             28 earliest-filed action in this District related to the instant action —
                                                                                                     – In re Robinhood Outage
   Farella Braun + Martel cry
                           LLP
                           th
235 Montgomery Street, 17
                        17*   Floor
 San Francisco, California 94104
         (415) 954-4400
                                      DEFS.’ NOTICE OF REMOVAL
                                      DEFS.'                                          2
                                         Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 3 of 55




                                                                   – is assigned to the Honorable James Donato in the San
                                1 Litigation, Case No. 20-cv-01626 —

                                2 Francisco Division. Defendants intend to file a motion to consider whether cases are related

                                3 pursuant to Civil Local Rule 3-12 in connection herewith.

                                4 II.       REMOVAL IS PROPER UNDER THE CLASS ACTION FAIRNESS ACT

                                5           6.    This Court has original jurisdiction over this action pursuant to 28 U.S.C.

                                6 § 1332(d), as amended by the Class Action Fairness Act of 2005 ("CAFA"),
                                                                                                 (“CAFA”), because as alleged (i)

                                7 this is a putative class action plaintiff class of 100 or more members; (ii) the matter in controversy

                                8 exceeds $5 million, exclusive of interest and costs, under Plaintiffs
                                                                                             Plaintiff’s theory of recovery; and (iii)

                                9 minimum diversity is satisfied. 28 U.S.C. § 1332(d)(2). Removal is therefore authorized by

                             10 28 U.S.C. § 1441.

                             11             A.    The Class Action Requirement Is Satisfied

                             12             7.                   “class action"
                                                  CAFA defines a "class action” as "any
                                                                                   “any civil action filed under Rule 23 of the

                             13 Federal Rules of Procedure or similar state statute or rule of judicial procedure authorizing an

                                                                                                    action.” 28 U.S.C.
                             14 action to be brought by 1 or more representative persons as a class action."

                             15 § 1332(d)(1)(B).

                             16             8.    This action is a "class
                                                                   “class action"
                                                                          action” within the meaning of 28 U.S.C. § 1332(d)(1)(B)

                             17 because it was filed under a state statute or rule of judicial procedure, California Code of Civil

                             18 Procedure § 382, that, similar to Federal Rule of Civil Procedure 23, authorizes an action to be

                             19 brought by one or more representative persons as a class action. (Compl. ¶
                                                                                                         ¶ 65.)

                             20             9.                                               “All persons whose orders were
                                                  Plaintiff purports to represent a class of "All

                                                                 Defendants’ trading platform on March 2-3, 2020 and March 9
                             21 unexecuted due to the outages of Defendants'

                             22 and dates thereafter when outages or disruption prevented customers from accessing their account

                                                                                            losses” (the "Proposed
                             23 or executing orders and who suffered out of pocket or other losses"      “Proposed Class").
                                                                                                                   Class”).

                                        ¶ 65.) Plaintiff alleges that the Proposed Class "includes
                             24 (Compl. ¶                                                “includes hundreds, and likely thousands,

                                   Defendants’ customers,”
                             25 of Defendants'                       “joinder of all Class members is impracticable.”
                                               customers," such that "joinder                         impracticable." (Compl.

                                ¶ 66.) On the face of the Complaint, the requirement that the Proposed Class involves 100 or
                             26 ¶

                             27 more members is easily satisfied.

                             28
   Farella Braun + Martel cry
                           LLP
                           th
235 Montgomery Street, 17
                        17*   Floor
 San Francisco, California 94104
         (415) 954-4400
                                      DEFS.’ NOTICE OF REMOVAL
                                      DEFS.'                                          3
                                         Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 4 of 55




                                1           B.    The Amount in Controversy Requirement Is Satisfied

                                2           10.   The amount in controversy requirement is satisfied under the theory asserted by

                                3 Plaintiff because the claims of putative class members, aggregated together, exceed the sum or

                                4 value of $5 million exclusive of interest and costs. 28 U.S.C. § 1332(d)(2), (d)(6). A notice of

                                5 removal under CAFA "'need
                                                     “‘need include only a plausible allegation that the amount in controversy

                                6 exceeds the jurisdictional threshold,'
                                                             threshold,’ and need not contain evidentiary submissions."
                                                                                                          submissions.” Ibarra v.

                                7 Manheim Investments, Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (quoting Dart Cherokee Basin

                                8 Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014)).

                                9           11.                          “damages are in excess of $100 million."
                                                  Plaintiff alleges that "damages                       million.” (Compl. ¶¶ 90, 101,
                                                                 “plaintiff’s complaint, filed in state court, demands monetary
                             10 112, 122, 132, 137, 143.) When a "plaintiff's

                             11 relief of a stated sum, that sum, if asserted in good faith, is ‘deemed
                                                                                                `deemed to be the amount in

                                controversy.’” Dart, 574 U.S. at 84 (citing 28 U.S.C. § 1446(c)(2)). While Defendants deny that
                             12 controversy.'"

                             13 Plaintiff or any putative class members are entitled to recover any amount (or any other relief),

                             14 Plaintiff plainly seeks to recover an aggregate amount over $5 million.

                             15             C.    The Minimal Diversity Requirement Is Satisfied

                             16             12.   The minimal diversity of citizenship provision of 28 U.S.C. § 1332(d)(2)(A),

                                               “any member of a class of plaintiffs is a citizen of a State different from any
                             17 requiring that "any

                                defendant,” is satisfied.
                             18 defendant,"

                             19             13.   Under 28 U.S.C. § 1332(c)(1), a corporation is a citizen of the state by which it has

                             20 been incorporated and the state where it has its principal place of business. Defendant Robinhood

                             21 Markets, Inc. is a Delaware corporation with its principal place of business in Menlo Park,

                             22 California, and is therefore a citizen of Delaware and California. (Compl. ¶
                                                                                                           ¶ 13; Declaration of

                                                (“Wellesley Decl.")
                             23 Miles Wellesley ("Wellesley Decl.”) ¶
                                                                    ¶ 4.)

                             24             14.   For purposes of diversity jurisdiction, a limited liability company "is
                                                                                                                      “is a citizen of

                                                                            citizens.” Johnson v. Columbia Properties
                             25 every state of which its owners/members are citizens."

                             26 Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006); see also Meza v. Lowe's
                                                                                                   Lowe’s Home Centers, LLC,

                             27 No. 15-CV-02320, 2015 WL 5462053, at *2 (N.D. Cal. Sept. 16, 2015) (holding limited liability

                             28
   Farella Braun + Martel cry
                           LLP
                           th
235 Montgomery Street, 17
                        17*   Floor
 San Francisco, California 94104
         (415) 954-4400
                                      DEFS.’ NOTICE OF REMOVAL
                                      DEFS.'                                          4
                                         Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 5 of 55




                                1 company to be a citizen of state in which sole member corporation was incorporated and had its

                                2 principal place of business).

                                3           15.   Robinhood Financial LLC is a Delaware limited liability company. Robinhood

                                4 Markets, Inc. is the sole owner and member of Robinhood Financial LLC. (Compl. ¶
                                                                                                                 ¶ 14;

                                5 Wellesley Decl. ¶
                                                  ¶ 5.) For purposes of diversity jurisdiction, therefore, Robinhood Financial LLC

                                6 is a citizen of Delaware and California.

                                7           16.   Robinhood Securities, LLC is a Delaware limited liability company. Robinhood

                                8 Markets, Inc. is the sole owner and member of Robinhood Securities, LLC. (Compl. ¶
                                                                                                                   ¶ 15;

                                9 Wellesley Decl. ¶
                                                  ¶ 6.) For purposes of diversity jurisdiction, therefore, Robinhood Securities, LLC

                             10 is a citizen of Delaware and California.

                             11             17.   Plaintiff is a citizen of Arizona, therefore satisfying minimal diversity. (Compl.

                                ¶ 12.) Moreover, the Proposed Class includes "[a]ll
                             12 ¶                                            “[a]ll persons whose orders were unexecuted due to

                                               Defendants’ trading platform on March 2-3, 2020 and March 9 and dates thereafter
                             13 the outages of Defendants'

                             14 when outages or disruption prevented customers from accessing their account or executing orders

                             15 and who suffered out of pocket or other losses.”         ¶ 65.)
                                                                        losses." (Compl. ¶

                             16             18.   Minimal diversity of citizenship is therefore also satisfied because at least one

                             17 prospective class member is a citizen of a state different from any defendant.

                             18 III.        REMOVAL IS PROPER BASED ON FEDERAL QUESTION JURISDICTION

                             19             19.   This Court has original jurisdiction over this action because it arises "under
                                                                                                                          “under the

                             20 Constitution, laws, or treaties of the United States.”
                                                                              States." 28 U.S.C. §1331. Removal is therefore

                             21 authorized by 28 U.S.C. § 1441.

                             22             20.   This action involves allegations that Defendants violated rules and regulations

                             23 promulgated by the Securities and Exchange Commission ("SEC").
                                                                                      (“SEC”). (Compl. ¶¶
                                                                                                       ¶¶ 57-58, 82.)

                             24             21.                          Defendants’ conduct violated California's
                                                  Plaintiff alleges that Defendants'                  California’s Unfair Competition

                             25 Law, stating that the conduct was "unlawful"
                                                                  “unlawful” because it violated "[a]pplicable
                                                                                                 “[a]pplicable rules of the SEC.”
                                                                                                                            SEC."

                                        ¶ 82(d).)
                             26 (Compl. ¶

                             27             22.                     plaintiff’s complaint raises a substantial federal question, it may
                                                  Where, as here, a plaintiff's

                             28 be removed to federal court under 28 U.S.C. §1441. Grable & Sons Metal Prod., Inc. v. Darue
   Farella Braun + Martel cry
                           LLP
                           th
235 Montgomery Street, 17
                        17*   Floor
 San Francisco, California 94104
         (415) 954-4400
                                      DEFS.’ NOTICE OF REMOVAL
                                      DEFS.'                                         5
                                       Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 6 of 55




                               1 Eng’g & Mfg., 545 U.S. 308, 312 (2005) (federal question jurisdiction lies “over state-law claims

                               2 that implicate significant federal issues”).

                               3          23.    To the extent that other state law claims do not arise under, or turn on, federal law,

                               4 this Court has jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).

                               5 IV.      REMOVAL IS PROPER UNDER SLUSA

                               6          24.    To the extent that Plaintiff claims that CAFA and federal question jurisdiction do

                               7 not provide adequate grounds upon which to remove this action, removal also is proper under the

                               8 Securities Litigation Uniform Standards Act of 1998 (“SLUSA”), Pub. L. No. 105-353, 12 Stat.

                               9 3227. Specifically, SLUSA permits the removal of any precluded class action, such as this one,

                            10 that is (i) a “covered class action,” (ii) “based upon the statutory or common law of any State,”

                            11 (iii) “alleging . . . a misrepresentation or omission of a material fact in connection with the

                            12 purchase or sale of a covered security.” 15 U.S.C. §§ 78bb(f)(1)-(2); see also 15 U.S.C. §§ 77p(b)-

                            13 (c); Madden v. Cowen & Co., 576 F.3d 957, 964 (9th Cir. 2009) (citing Kircher v. Putnam Funds

                            14 Trust, 547 U.S. 633, 644 (2006)) (any lawsuit precluded by SLUSA is removable).

                            15 V.         CONCLUSION

                            16            25.    For the reasons set forth herein, pursuant to 28 U.S.C. §§ 1331, 1332, 1367, 1441,

                            17 1446 and 1453 and 15 U.S.C. §§ 77p and 78bb, this action may be removed to this Federal District

                            18 Court.

                            19            WHEREFORE, Defendants request that this action be brought to this Court, and this this
                            20 Court make and enter such further orders as may be necessary and proper.

                            21

                            22 Dated: January 7, 2021                           FARELLA BRAUN + MARTEL LLP

                            23
                                                                                By:
                            24
                                                                                      Eric Monek Anderson
                            25
                                                                                Attorneys for Defendants
                            26                                                  ROROBINHOOD MARKETS, INC.;
                                                                                ROBINHOOD FINANCIAL LLC;
                            27                                                  ROBINHOOD SECURITIES, LLC
                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    DEFS.’ NOTICE OF REMOVAL                           6
Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 7 of 55




               EXHIBIT A
                                                                                                                                                                CM-010
                                 Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 PageFOR8COURT
ATTORNEY OR PARTY WITI OUT ATTORNEY (Name Siam 613r ilildthnr, and dddrnm.l'              of 55USE ONLY
 Mario Iskander, Esq. (327025)
 The Law Offices of Hani S. Bushra
 16541 Gothard St #208, Huntington Beach, CA 92647
             TELEPHONE NO,:      1714) 954-2000                  FAX NO. (Opdon&P):
                                                                                                               Electronically
                                                                                                               Electronically Filed
     ATTORNEY FOR (Narrm).       Plaintiff
                                                                                                               by Superior Court of CA,
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA
 57REET ADDRESS: 191 N. First Street
                                                                                                               County of Santa Clara,
                                                                                                              'County
 MAILING ADDRESS:                                                                                                 12/21/2020 12:00 AM
                                                                                                               on 12/21/2020
CITY AND 21P CODE: San Jose. CA 95113                                                                          Reviewed By: R. Walker
                                                                                                              'Reviewed
     BRANCH NAME:
                                                                                                               Case #20CV375138
                                                                                                                     #20CV375138
CASE NAME:                                                                                                     Envelope: 5505453
                                                                                                               Envelope:
Seth Stewart v_ Roninhood Financial, LLC, Robinhood Mantels, Inc end Robinhood Securities, LLC
          CIVIL CASE COVER SHEET               Complex Case Designation
           Unlimited        Limited                Counter         r --1 Joinder                               AtM375138
                                                                                                              20CV 375138
          (Amount           (Amount
                                           Filed with first appearance by defendant JUDGE'
          demanded          demanded is
                                               (Cal. Rules of Court, rule 3,402)
          exceeds $25,000)  $25,000)                                                 DEPT.:

                             items 1-6 below must be completed (see instructions an page 2).
 1. Check one box below for the case type that best describes this case:
     Auto Tort                                                Contract                                    Provisionally Complex Civil Litigation
           Auto (22)                                          pit] Breach of contract/Warranty (06)        (Cal! Rules of Court, rules 3.400-3.403)
           Uninsured motorist (46)                                   Rule 3,740 collections (09)                  Antitrust/Trade regulation (03)
     Other P IIPMD (Personal InjuryiProperty                  L1     Other collections (09)               f    1 Construction detect (10)
     Damage/Wrongful Death) Tort                                     Insurance coverage (18)                      Mass tart (40)
     r         Asbestos (04)
                                                            Other contract (37)
                                                                                                                 Securities litigation (26)
     t-        Product liability (24)
                                                      Real Property                                             Environmental/Toxic tort (30)
           Medical malpractice (45)
                                                            Eminent domain/Inverse
                                                                                                          7 -I Insurance coverage claims arising from the
                                                                                                                above listed provisionally complex case
     [ 1   Other   PIiPDIWD  (23)                           condemnation (14)
                                                                                                                types (41)
     Non-PI/PO/WO (Other) Tort                              Wrongful eviction (33)                        Enforcement of Judgment
          Business tort/unfair business practice (07) ET Other rca property (26)                                Enforcement of judgment (20)
           Civil rights (08)                          Unlawful Detainer
                                                                                                          Miscellaneous Civil Complaint
               Defamation (13)                                        Commercial (31)
                                                                                                                 RICO (27)
                                                                    Residential (32)
     L         Fraud (16)                                                                                        Other complaint (not specified above) (42)
     F---1     intellectual property (19)                           Drugs (38)
                                                                                                           Miscellaneous Civil Petition
                                                              Judicial Review
     I- I      Professional negligence (25)
                                                                                                          r    I Partnership and corporate governance (21)
               Other non-PI/PDMO tort (35)                          Asset forfeiture (05)
                                                              E7     Petition re: erbitreUon award (11)   F-7 1 Other petition (not specifier/ above) (43)
     Employment
     En        Wrongful termination (36)                           1 Writ of mandate (02)
               Other employment (15)                                 Other judicial review (39)
2.        This case [ • i 15                   Is not    complex under rule 3.400 of the California Rules of Court. If the case Is complex, mark the
      factors requiring exceptional judicial management:
      a.        Large number of separately represented parties                        d.    J Large number of witnesses
      b.        Extensive motion practice raising difficult or navel                  e.     Coordination with related actions pending In one or more
                issues that will be time-consuming to resolve                                courts In other counties, states, or countries, or In a federal
                    Substantial amount of documentary evidence                               court
      D. I
                                                                            Substantial postjudgment judicial supervision
                                                                              1.
3. Remedies sought (check all that apply): a.                             nonmonetery: declaratory or injunctive relief c. x
                                                               tr j monetary b.                                                                                  punitive
4. Number of causos of action (specify): six
5, This case L.] is             is not    a class action suit.



                                                                                                          0/
6. if there are any known related cases, file and serve a notice of related case. (You may use       CM-015.
Date: 18/12/2020
Mario Iskander
                                 ;TYPE OR PRIN r NAME)                                                             0 ATURE                OR ArrOR EY FO
                                                                                 NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except err4t claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220_) Failure to fife may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  - Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                 Page 1 of 2

Form Adopled tar Mandalay LINO                                                                                         Rules or Court, rules 2.30, 3.220 3.4004.403. 3.740:
Jutl icJe I Counrll or rOliforril a
                                                                CIVIL CASE COVER SHEET                                         Slor101ikr3r. or JUdizOii Aommluifourri; out 3.10
C        0 may. July 1., 20071                                                                                                                                    C011riS.Cd.gov
                              Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 9 of 55                                                CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case. you must
complete arid file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must cheek
one box for the case type that best describes the case. If the case fits both a general and a mare specific type of case listed In item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item I are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that Is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment_ The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. tf a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in Items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
 Auto Tort                                      Contract                                           Provisionally Complex Civil Litigation (Cal.
   Auto (22)-Personal Injury/Property             Breach of ContractANarranty (06)                 Rules of Court Rules 3.400-3.403)
         Damage/Wrongful Death                        Breach of Rental/Leese                            Antitrust/Trade Regulation (03)
      Uninsured Motorist (46) (if the                                        l ful detainer
                                                          Contract (not unlawful                        Construction Defect (10)
       case involves an uninsured                              or wrongful eviction)                    Claims Involvng Mass Tort (40)
       motorist claim subject to                      Contract/Warranty Breach-Seller                   Securities Litigation (28)
       arbitration, check this item                       Plaintiff (not fraud or negligence)           Environmental/Toxic Tort (30)
       Instead of Auto)                               Negligent Breach of Contract/                I    Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury)                          Warranty                                          (arising from provisionally complex
 Property Damage/Wrongful Death)                      Other Breach of Contract/Warranty                      case type listed above) (41)
 Tort                                             Collections (e.g., money owed, open              Enforcement of Judgment
     Asbestos (04)                                    book accounts) (09)                            Enforcement of Judgment (20)
        Asbestos Property Damage                      Collection Case-Seller Plaintiff                   Abstract of Judgment (Out of
                                                      Other Promissory Note/Collections                       County)
        Asbestos Personal Injury/
              Wrongful Death                               Case                                       Confession of Judgment (non-
     Product Liability (not asbestos or           Insurance Coverage (not provisionally                    domestic relations)
         toxic/environmental) (24)                    complex) (18)                                   Sister State Judgmont
     Medical Malpractice (46)                         Auto S b ati n                                  Administrative Agency Award
          Medical Malpractice-                        Other Coverage                                      (not unpaid taxes)
               Physicians & Surgeons                         t t (37)
                                                   Other Contract                                     Pefition/Gertification of Entry of
     Otter Professional Health Care                   Contractual Fraud                                    Judgment on Unpaid Taxes
            Malpractice                               Other Contract Dispute                          Other Enforcement of Judgment
     Other PI/PD/WD (23)                        Real Property                                                Case
         Premises Liability {e.g., slip             Eminent Domain/inverse                         Miscellaneous Civil Complaint
               and fall)                               Condemnation (14)                              RICO (27)
          intentional Bodily Injury/PO/WC           Wrongful Eviction (33)                            Other Complaint (not specified
                (e.g., assault, vandalism)          Other Real Property (e.g.. quiet title) (26)            above) (42)
          Intentional Infliction Cuf                   Writ of Possession of Real Property                 Declaratory Relief Only
               Emotional Distress                      Mortgage Foreclosure                                 injunctive Relief Only (non-
                                                       Quiet Title
            Negligent Infliction of                                                                              harassment)
              Emotional Distress                       Other Real Property (not eminent                    Mechanics Lien
        Other PI/PDAND                                 domain, landlord/tenant, or                          Other Commercial Complaint
 Non-PI/MIND (Other) Tort                              foreclosure)                                              Case (non-tort/non-complex)
    Business Tort/Unfair Business               Unlawful Detainer                                           Other Civil Complaint
       Practice (07)                                Commercial (31)                                              (non-tort/non-complex)
    Civil Rights (e.g., discrimination,             Residential (32)                               Miscellaneous Civil Petition
         false arrest) (not civil                   Drugs (38) (if the case involves illegal           Partnership and Corporate
         harassment) (08)                           drugs, check this item; otherwise,                    Governance (21)
    Defamation (e.g., slander, libel)               report as Commercial or Residential)               Other Petition (not specified
          (13)                                   Judicial Review                                          above) (43)
    Fraud (16)                                      Asset Forfeiture (05)                                 Civil Harassment
    Intellectual Properly (19)                      Petition Re: Arbitration Award
                                                                                 rd (11)                  Workplace Violence
    Professional Negligence (25)                    Writ of Mandate (02)                                  Elder/Dependent Adult
       Legal Malpractice                                Wilt-Administrative Mandamus                           Abuse
                                                        Writ-Mandamuson Limited Court              1      Election Contest
       Other Professional Malpractice
            (not medical or legal)                         Case Matter                                    Petition for Name Change
                                                                                                   I
    Other Non-PI/PD/WD Tort (36)                        Writ- Other Limited Court Case                    Petition for Relief From Late
 Employment                                                 Review                                 I           Claim
    Wrongful Termination (36)                       Other Judicial Review
                                                                       ew (39)                             Other Civil Petition
    Other Employment (15)                              Review of Health Officer Order
                                                       Notice of Appeal-Labor
                                                            C Orr1MISSioner Appeals
cm-olo !Rev. Jury 1, 2007'.                            CIVIL CASE COVER SHEET                                                             Paget az

For your protection and privacy, please press the Cleat
This Form button atter you have printed the form            ' pr           Save this form
                                              20CV375138
          Case 3:21-cv-00134-JD Document
                                  Santa Clara1   Filed 01/07/21 Page 10 of 55
                                             — Civil




     HANI BUSHRA (SBN 256790)                                          Electronically Filed
1
     MARIO ISKANDER (SBN 327025)                                       by Superior Court of CA,
2    THE LAW OFFICES OF HANI S. BUSHRA                                 County of Santa Clara,
     16541 Gothard Street # 208                                        on 12/21/2020 12:00 AM
3    Huntington Beach, California 92647                                Reviewed By: R. Walker
4    Telephone: (714) 984-2000                                         Case #20CV375138
     Facsimile: (714) 489-8128                                         Envelope: 5505453
5    Email: hani@bushralaw.corn
            mario@bushralaw.com
6
            and
7

8    LEE SQUITIERI (pro hcic vice)
     SQUITIERI & FEARON, LLP
9    32 East 57th Street
     12th Floor
10   New York, New York 10022
     Telephone: (212) 421-6492
11   Facsimile: (212) 421-6553
     Email: lee@sfclasslaw.com
12
13   Attorneys for Plaintiff and the Proposed Class

14                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                   COUNTY OF SANTA CLARA
15

16   SETH STEWART, individually and as a
     representative of the class,
                                                           Case No.:   20CV375138
17                                                         CLASS ACTION COMPLAINT FOR
                            Plaintiff;                     DAMAGES
18

19          vs.                                            DEMAND FOR JURY TRIAL

20   ROBINHOOD FINANCIAL, LLC,
     ROBINHOOD MARKETS, INC. and
21
     ROBINHOOD SECURITIES, LLC,
22
                            Defendants.
23

24
            1.    Plaintiff, Seth Stewart ("Plaintiff') on behalf of himself and all other persons who
25
     were/are customers of one or more of the Defendants, collectively referred to herein as
26
     ("Robinhood") alleges as follows on personal knowledge as to all facts related to himself and upon
27
28   information and belief as to all other matters.




                     AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 11 of 55



                                          INTRODUCTION
1
            2.    Robinhood is a licensed broker-dealer providing stockbroker services to customers
2
     almost exclusively through online platforms owned and controlled by Defendants. Robinhood does
3

4    not charge any trading fees. This, among other online features promoted to users, has allowed it to

5    sign up over 13 million account holding users to its platform as of July 2020. In order to use

6    Robinhood's platform, an investor must open an account.
7
            3.    Plaintiff and other class members opened accounts and on certain dates identified
8
     herein attempted to have Robinhood execute their trade orders but Robinhood could not, and did not
9

10   execute the order as a result of which Plaintiff and other class members suffered losses.

11           4.   In offering trading services, Robinhood assumed a duty to ensure that its systems were
12   sufficiently equipped to reliably deliver the contracted for services under reasonably foreseeable
13
     customer demands and market conditions, such as those at issue in this case. Robinhood acted
14
     negligently by failing to adequately or properly equips itself technologically to systemically
15

16   maintain Plaintiff and Class members' access to trading services. Due solely to its own negligence

17   and failure to maintain an adequate infrastructure, Robinhood breached obligations owed to Plaintiff
18
     and Class members and caused them substantial losses. Its failures constitute egregious breaches of
19
     obligations to clients due to Robinhood's history of such failures, the magnitude of the service
20
     outages, the absence of alternative means for customers to protect their positions and investments,
21

22   and lack of communication and customer support.

23           5.   The service outages on March 2 and 3, 2020, were particularly devastating for
24
     Plaintiff and the Class as the Dow Jones Industrial Average rose 5.1% during that time.
25
     Meanwhile, Robinhood users were locked out of their accounts and unable to access their funds or
26

27   make trades—while the markets gained a record $1.1 trillion. The outage on March 9, 2020, was

28   similarly harmful, as the Dow Jones Industrial Average had its largest point plunge in history up to


                                                      -1-
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 12 of 55



     that date. Again, Plaintiff and the Class were unable to access their funds or make trades and
1
2    suffered significant losses as a result. (Collectively Robinhood's March 2, 3 and 9th service

3    failures are referred to as the "Outages.") Trades that were placed before the Outages, for some of
4
     which trade confirmations were sent, also failed, or were processed at incorrect times or incorrect
5
     prices during the Outages. Additionally, some class members were, at times during the Outages,
6
7    able to seemingly place trades, and again some class members received trade confirmations;

8    however, it was later learned that some of those trades also failed, or were processed at incorrect
9    times or incorrect prices during or after the Outages.
10
               6.   Such failures constitute negligence, breaches of contract and violations of various laws
11
     of the State of California, violations of FINRA regulations and give rise to the causes of action
12
13   described herein.

14                                      JURISDICTION AND VENUE
15
               7.   The Court has subject-matter jurisdiction over this action pursuant to the California
16
     Constitution, Article VI, Section 10, because this action is a cause not given by statute to other trial
17
     courts.
18
19             8.   This Court has personal jurisdiction over Defendants because each Defendant

20   maintains substantial contacts with California through their operations, and because Plaintiff's
21
     injuries arose out of and relate to Defendants' operations in California, and because Plaintiff has
22
     been harmed by Defendants' torts in California.
23
24             9.   Venue is proper in Santa Clara County pursuant to Section 395.5 of the California

25   Code of Civil Procedure because Defendants are corporations or associations located in Santa Clara
26   County and because of venue and choice of law agreements between Defendants and its customers
27
     such as Plaintiff which mandate that actions be brought in this County.
28


                                                        -2 -
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 13 of 55



            10.   This action is not removable because federal courts lack subject-matter jurisdiction
1
2    over this action under the Class Action Fairness Act of 2005 ("CAFA"), 28 U.S.C. § 1332(d).

3           11.   All conditions precedent to this action have occurred, been performed, or have been
4
     waived.
5
                                                   PARTIES
6

7    A.     Plaintiff Stewart

8           12.   Plaintiff Seth Stewart is a Robinhood customer and was a regular user of its platform
9    for trading securities. Plaintiff is a citizen of Arizona and resides in Arizona. On March 2 and 3rd,
10
     2020, Plaintiff attempted to make trades on Robinhood's platform, but such trades were not
11
     executed due to the Outages. As a result of Robinhood's failures, Plaintiff lost money.
12

13   B.     The Robinhood Defendants

14          13.   Defendant Robinhood Markets, Inc. ("RMI") is a financial-services company
15
     organized under Delaware law and headquartered in Menlo Park, California. RMI through its
16
     subsidiaries provides an online platform for customers to trade stocks, options, exchange-traded
17
     funds, and cryptocurrency. RMI is a resident of California and Delaware.
18
19          14.   Defendant Robinhood Financial, LLC ("RF") is a wholly owned subsidiary of RMI.

20   RF is a registered broker dealer and member of FINRA. It offers online and mobile application
21
     based discount stock brokerage services to self-directed investors, i.e. it takes customers' orders
22
     electronically and transmits said order to exchanges and/or communications and provides
23
24   information of orders and executions in a timely (instantaneous) manner.

25          15.   Robinhood Securities, LLC ("RS") is organized under Delaware law and is also a

26   wholly-owned subsidiarity of RMI.
27
            16.   RF contracts with its customers pursuant to written "Terms and Conditions." Said
28
     contract by its terms is on behalf of RF and RMI. RF and RS also contract with their customers
                                                       -3-
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 14 of 55



     pursuant to a "Customer Agreement." The Customer Agreement is, according to the "Terms &
1
2    Conditions" an "additional agreement and terms of use" applicable to customers such as class

3    members. For customers who wish to trade options such as Plaintiff, RF and RS also enter into an
4
     option agreement ("OA") with its customers. The foregoing contracts are also supplemented by the
5
     Defendants "Business Continuity Plan" (collectively, the foregoing are referred to as "the
6

7    Agreements.") Prior to the Outages in March 2020, the Agreements had most recently been revised

8    on February 5, 2020. After the Outages, Robinhood revised its Agreements on April 28, 2020, and

9    again on June 22, 2020.
10
                17.   All three Robinhood entities are collectively referred to as "Defendants." The terms
11
     "Robinhood" and "the Company" are also sometimes used to refer to all three collectively.
12
13                                         FACTUAL ALLEGATIONS

14   A.         Robinhood
15              18.   Robinhood was founded by Vlad Tenev and Baiju Bhatt in 2013. Robinhood offers
16
     people the ability to invest in stocks, ETFs, and options through an electronic trading platform, both
17
     online and through an app.
18

19              19.   Robinhood competes with other online and traditional brokerages by not charging

20   trading fees. At the time of its founding, most brokerage firms charged about $10 or more to make a
21
     trade. Robinhood also competes with traditional financial institutions by offering more user-
22
     friendly digital services, which has made Robinhood very popular, especially with high frequency
23
     traders.
24

25              20.   Robinhood touts itself as "a pioneer in commission-free investing." Robinhood,

26   haps://robinhood.com/us/en/ (last visited March 17, 2020). The firm markets itself primarily to
27
     younger and more active investors.
28


                                                         -4-
                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 15 of 55



             21.   In July of 2020, Robinhood said it had over 13 million users on its platform. Its
1
2    typical customer is 31 years old on average. In August 2020, after raising $200 million in Series G

3    funding, Robinhood was valued at $11.2 billion.
4
             22.   Robinhood's service originally offered only stock and bond trading. As Robinhood
5
     grew, it added more risky and complex products—like options and margin trading.
6

7            23.   Robinhood's interface also highlights particular stocks and "makes suggestions to

8    users on what to trade next."

9            24.   According to the New York Times, Robinhood's "success appears to have been built
10
     on a Silicon Valley playbook of behavioral nudges and push notifications, which has drawn
11
     inexperienced investors into the riskiest trading. . . And the more that customers engaged in such
12

13   behavior, the better it was for the company." "At the core of Robinhood's business is an incentive

14   to encourage more trading. It does not charge fees for trading, but it is still paid more if its
15
     customers trade more." 1
16
             25.   Robinhood's users trade more often than average, and faster, and with more risk than
17
     traders who use other platforms. According to an analysis of new filings from nine brokerage firms
18

19   by the research firm Alphacution for The New York Times, in the first quarter of 2020, Robinhood

20   users traded nine times as many shares as E-Trade customers and 40 times as many shares as
21
     Charles Schwab customers. They also bought and sold 88 times as many risky options contracts as
22
     Schwab customers, relative to the average account size, according to the analysis.2
23
     B.      Robinhood's Business Model
24

25            26. Robinhood makes money in a variety of ways, although profiting from the volume of

26   trading by its clients, through order-flow payments from third-party firms like Citadel Securities
27
     1 Nathaniel Popper, Robinhood Has Lured Young Traders, Sometimes With Devastating Results, The New York Times
28   (July 8, 2020) https://www.nytimes.com/2020/07/08/technology/robinhood-risky-trading.html?searchResultPosition=2
     (last visited Aug. 19, 2020).
     2 Id.

                                                           -5-
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 16 of 55



     and Two Sigma Securities is a major driver of revenue. Robinhood charges market makers a
1
2    percentage of the spread on each trade it sells, compared to a fixed amount — which some critics say

3    creates a conflict of interest for the company. A bigger difference between the bid and asked price
4
     means Robinhood earns more, while the customer pays a higher price for stock. See,
5
     https://www.forbes.com/sites/advisor/2020/09/03/robinhood-investigation-sec-
6
7    finraPsh=73d865bd4d61.

8             27. Payment for order flow fees are also paid to Robinhood from electronic market makers
9    for passing on customer orders. For example, if a Robinhood users purchases a share of Apple
10
     through their account, Robinhood sends that order to a large market maker like Citadel Securities
11
     and receives a few pennies in return—i.e., the "payment for order flow" fees. Citadel, meanwhile,
12
13   completes the trade and makes money in the spread between "bid" and "ask."3

14            28.     In fact, payment for order flow fees are reportedly Robinhood's primary revenue
15
     stream—greatly exceeding what it earns from Robinhood Gold, its premium free based service, or
16
     from the interest it makes on cash balances in customer accounts, which is another source of
17
     Robinhood's revenue.
18
19            29. For Robinhood, those fees add up and have grown rapidly. Independent analysis

20   suggests that payments for order flow generated an estimated $69 million in revenue for Robinhood
21
     in 2018, up 227% from the previous year, and accounted for more than 40 percent of its overall
22
     revenue. According to a recent SEC filing, Citadel Securities and several other firms paid
23
24   Robinhood nearly $100 million in the first quarter of 2020. 4 And in the second quarter of 2020

25   Robinhood made $180 million off trades, roughly double from the prior quarter.5
26
     3 Jeff John Roberts, David Z. Morris, Robinhood makes millions selling your stock trades ... is that so wrong?,
27
     Fortune (July 8, 2020), https://fortune.com/2020/07/08/robinhood-makes-millions-selling-your-stock-trades-is-that-so-
28   wrong/ (last visited Aug. 19, 2020).

     4   Nathaniel Popper, Robinhood Has Lured Young Traders, Sometimes With Devastating Results, The New York Times
                                                              -6-
                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 17 of 55



     C.        Robinhood's History Of Violations And Service Failures
1
2              30.    Obviously, Robinhood's business model leads to increased revenue as trading volume

3    increases. Robinhood accordingly seeks more customers and encourages more trading.
4
                31. But rather than ensuring its infrastructure capabilities keep pace with Robinhoods'
5
     representations and contractual service obligations to customers, Robinhood neglects its contractual
6
     and regulatory service obligations. Robinhood has a history of breaching its legal obligations. Just a
7

8    few months before the Outages, on December 19, 2019, FINRA announced it fined Defendant

9    Robinhood Financial $1.25 million for best execution violations related to its customers' equity
10
     orders and related supervisory failures that spanned from October 2016 to November 2017.6 As
11
     part of the findings, FINRA found that despite requirements to do so, Robinhood "did not have
12
     written procedures related to or addressing how it performed its `regular and rigorous' reviews
13
14   or reviewed non-marketable orders for best execution purposes." As part of the settlement,

15   Robinhood agreed to retain an independent consultant to conduct a comprehensive review of the
16
     firm's systems and procedures related to best execution.7
17
               32.     Additionally, Robinhood has a history of failing to provide adequate service to its
18

19   customers, particularly those engaged in options trading. For example, a similar service outage

20   occurred on April 14, 2016, where users were unable to trade securities for an extended period and
21

22
     (July 8, 2020) (https://www.nytimes.com/2020/07/08/technology/robinhood-risky-trading.html?searchResultPosition=2
23   (last visited Aug. 19, 2020).
24
     5  Kate Rooney, Maggie Fitzgerald, Here's how Robinhood is raking in record cash on customer trades — despite
25   making it free, CNBS (August 13, 2020), https://www.enbe.com/2020/08/13/how-robinhood-makes-money-on-
     eustomer-trades-despite-making-it-free.html? source=iosappshare%7Ccom.apple.UIKiLactivity.Mail (last visited Aug.
26   19, 2020).
     6 See haps://www.finra.orgimedia-c enter/newsrelease s/201 9/finra-fines-rob inhood-fmanci al-11c-
27   125-million-best-execution (last visited Aug. 19, 2020).
28
     7    Id. at 6.

                                                            -7-
                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 18 of 55



     their portfolios failed to accurately reflect their holdings.8 And in December 2018, customers
1
2    trading in options faced comparable outages and incurred significant trading losses, similar to

3    those affected during the Class Period.9 Again, in October of 2019, Robinhood suffered multiple
4
     days of system wide failures and outages.1°
5
             33.    Robinhood's digital platform app has been beset also by its technology glitches, which
6

7    have been significant and ongoing. "In 2018, Robinhood released software that accidentally

8    reversed the direction of options trades giving customers the opposite outcome from what they

9    expected. Last year, it mistakenly allowed people to borrow infinite money to multiply their bets,
10
     leading to some enormous gains and losses."11
11
             34.    Despite those prior problems, Robinhood failed to remedy the flaws in its systems or
12

13   build out an adequate infrastructure to handle the volume of customers it was signing up.

14   D.      The 2020 Outages

15           35.    From January 1, 2020 through November 20, 2020 Robinhood has experienced as
16
     many as seventy outage or disruptions on its trading platform.
17
             36.    The Outages were not due to any unprecedented market event or unforeseeable
18

19   contingency. During the financial crises in 2008, there were two days on which trading volume was

20

21   8 Lucinda Shen, A Glitch on This Stock Trading App Made Users Think They'd Lost Thousands of
22   Dollars, Yahoo Finance (April 14, 2020) https://in.finance.yahoo.com/news/glitch-stock-trading-
     app-made-192505186.html (last visited Aug.19, 2020).
23
     9  Dan DeFrancesco, Robinhood's options trading stopped working, and customers are furious over
24   the money they say they lost, Business Insider (Dec. 13, 2018),
25   https://www.busin essin si der.com/robinh oods-opti ons-tradin g-shutdown -an d-custom ers-are- furious-
     2018-12 (last visited Aug. 19, 2020).
26
     10      See https://statussobinhood.com/history?page=4. (last visited Aug. 19, 2020).
27
28            Robinhood options errors, Elite Trader, https://www.elitetrader.com/et/threads/robinhood- options-
     errors.327998/ (last visited Aug. 19, 2020).

                                                    -8-
                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 19 of 55



     higher than the volume on any of the dates Robinhood crashed. This includes the record for the
1
2    highest trading volume on October 10, 2008, at 19.76 billion shares. Trading volume of this

3    magnitude was readily foreseeable and Robinhood should have designed its system to handle it.
4
            37.   Robinhood claims that its more recent Outages resulted from "stress on [their]
5
     infrastructure" due to "unprecedented load," and "record volume." But these circumstances, even if
6

7    true, were encouraged and driven by Robinhood's own business model.

8           38.   At 9:33 am12 the morning of March 2, 2020, a Monday and the first day of the month
9    for trading traditional securities, Robinhood's trading platform completely stopped functioning. As a
10
     result, at that moment, the platform stopped processing orders entered by customers prior to the
11
     Outage and customers were unable to enter new orders. Robinhood was unable to restore full
12

13   functionality until Tuesday, March 3, 2020 at 11:54 am. In total, Robinhood's systems were

14   nonfunctional or inaccessible to customers for 26 hours and 21 minutes.
15
            39.   At 11:02 am the morning of March 2, Robinhood publicly acknowledged the
16
     "downtime" and impact on "all functionalities" of the platform in on Twitter:
17

18
                                 Robinhood Help
19                         •     @AskRobinhood

20                        Our system is experiencing downtime issues that are affecting
21                        all functionalities on our platform_ We are aware of the issue and
                          are working to have all systems up and running as soon as we
22                        can. We're so sorry this is happening!
23                        <J 1,520 11:02 AM - Mar 2, 2020

24                        0 5,220 people are tatl<ing about this

25

26   Twitter, https://twitter.com/AskRobinhood/status/1234509495084240898 (last visited March 17,

27   2020). The Robinhood Help account (@AskRobinhood) is owned or controlled by Robinhood. The
28
     12     All times are Eastern Standard Time, unless otherwise indicated.
                                                -9-
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 20 of 55



     blue verified badge means that the account is of public interest and Twitter has verified its
1
2    authenticity.

3           40.      Around 4:00 pm on the afternoon of March 2, Robinhood emailed its customers
4
     directly to repeat the substance of the message posted to Twitter earlier that morning, which was
5
     that Robinhood was "experiencing downtime across [its] platform," that the outage was "affecting
6

7    functionality on Robinhood," and that the outage was affecting customers' "ability to trade":

8
                                       Update on Robinhood System Status
9
                             This morning, starting at 9:33 AM ET, we started
10                           experiencing across our platform. These issues are
                             affecting functionality on Robinhood, including your ability
11
                             to trade.
12
                             All of us at Robinhood are working as hard as we can to
13                           resume service, and we'll update you as soon as the issue is
                             resolved. We understand the impact this is having and we
14                           apologize for any trouble this has caused.

15                           Please check our status page at status.robinhood.com
                             Thank you for being a Robinhood customer.
16
                             Sincerely,
17                           The Robinhood Team
18                           robinhood.com

19          41.      At 4:07 pm on March 2, immediately after emailing its customers, Robinhood posted
20   another message to Twitter publicly confirming that that its platform was "still experiencing
21
     system-wide issues" and that it had yet to "resume service":
22

23
24

25

26

27

28


                                                       - 10 -
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 21 of 55



1
2

3                            f     Robinhood Help 0
                                   @Asl<Robinhood
4
                           We are still experiencing system-wide issues. Our team is
5                          continuing to work to resolve this and we'll provide updates as
6                          they become available_

7                          We apologize again forthe trouble this has caused and
                           appreciate your patience with us as we work to resume
8
                           service.
9
                           02,071 people are talking about this
10

11

12
     Twitter, https://twitter.com/AskRobinhood/status/12345860943 95523074 (last visited March 17,
13
     2020).
14
              42.   Early on March 3, 2020, at 2:19 am, Robinhood posted two messages to its Twitter
15

16   account reporting that its systems were "currently back up and running," that customers might still

17   "observe some downtime" as Robinhood prepared for the day, and acknowledging that "issues like
18
     this are not acceptable":
19

20
                                      Robinhood Help 0 @AskRobinhood • Mar 3, 2020
21                                    Robinhood is currently back up and running. We're testing
                                      Through the night and you may observe some downtime
22                                    as we prepare    tomorrow.

23                                     Robinhood Help
                                       @AskRobinhoodl '
24
                                 When it comes to your money, issues like this are not
25                               acceptable. If you're a customer, we're sending you info on how
26                               to contact us so we can work with you directly to address your
                                 concerns.
27
                                 138 2:19 AM - Mar 3. 2020
                                                                                             w
28
                                 167 people are talking about this


                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 22 of 55



1
     Twitter, https://twitter.com/AskRobinhood/status/1234740273877405697          (last visited March
2
     17, 2020).
3

4           43.   At about 2:45 am the morning of March 3, Robinhood sent another email to customers

5    saying directly to them what it had just said publicly, which was that its systems were "currently

6    back up and running," that the outage was "not acceptable," and that Robinhood realized that it had
7
     "let [customers] down":
8
                                       Robinhood is currently back online
9

10                  We're reaching out to let you know that Robinhood is currently back
                    up and running.
11
                    We want to assure you that your funds are safe and personal
12                  information was not affected.
13
                    When it comes to your money, issues like this are not acceptable. We
14                  realize we let you down, and our team is committed to improving
                    your experience.
15

16          44.   At 10:11 am on March 3, Robinhood reported, again through its public-facing Twitter

17   account, that its "systems are currently experiencing downtime" and that "full functionality" of the
18
     Robinhood platform remained unavailable to customers:
19

20
                           I    Robinhood Help 0
21                              @AskRobinhood

22                       Our systems are currently experiencing downtime. We're
                         determined to restore full functionally as soon as possible We'll
23                       be sharing updates here and on status .robinhood.com.
24                        479   10:11AM - Mar 3, 2020

25
                         3,096 peoplearetalkingaboutthis
26

27   Twitter, https://twitter.com/AskRobinhood/status/1234859068763844613          (last accessed March
28
     17, 2020).

                                                        - 12 -
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 23 of 55



              45. At 11:35 am, later the morning of March 3, Robinhood stated on its Twitter account
1
2    that its service had "been partially restored" and that it was "working toward restoring and

3    maintaining full functionality":
4

5

6                               I    Robinhood
                                     RoAbsinkhR000b Help
                                     @AskRobinhood      d
7                             Service has been partially restored on Robinhood and we're
8                             working toward restoring and maintaining full functionality.
                              We'll continue to share updates here and on
9
                              status.robinhood.com.
10
                              160 11:35 AM - Mar 3, 2020
11
                              Q 225 people are talking about this
12

13   Twitter, https://twitter.com/AskRobinhood/status/1234880124463435776 (last visited March 17,

14   2020).
15
              46.   At 11:54 am on March 3, Robinhood reported that its systems had been "now fully
16
     restored":
17
18

19
                              Robinhood Help 0
20                                  @AskRobinhood

21                         Robinhood is now fully restored. We know this has been
                           frustrating and we will work diligently to provide the level
22                         of service you deserve.
23                          671 1154AM - Mar 3,2020                                       CD
24                         809 people are talking about this
25
26
     Twitter, https://twitter.com/AskRobinhood/status/1234884989189124096 (last visited March 17,
27
     2020).
28


                                                          - 13 -
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 24 of 55



            47. On March 3, 2020, the co-founders and co-CEOs of Robinhood released a statement
1
2    on Robinhood's blog, entitled "Under the Hood" and subtitled "The Official Robinhood Blog,"

3    explaining that the "outage" was caused by "stress on our infrastructure" and that, while it knows
4
     customers "depend on Robinhood for [their] investments," it took "too long" to restore services:
5
                                      An Update from Robinhood's Founders
6
                   When it comes to your money, we know how important it is for you to
7                  have answers. The outages you have experienced over the last two days are
                   not acceptable and we want to share an update on the current situation.
8
                   Our team has spent the last two days evaluating and addressing this issue.
9                  We worked as quickly as possible to restore service, but it took us a while.
                   Too long. We now understand the cause of the outage was stress on our
10                 infrastructure---which struggled with unprecedented load. That in turn led
11                 to a "thundering herd" effect-triggering a failure of our DNS system.

12                  Multiple factors contributed to the unprecedented load that ultimately led
                    to the outages. The factors included, among others, highly volatile and
13                  historic market conditions; record volume; and record account sign-ups.

14                 Our team is continuing to work to improve the resilience of our
                   infrastructure to meet the heightened load we have been experiencing.
15                 We're simultaneously working to reduce the interdependencies in our
                   overall infrastructure. We're . also investing in additional redundancies in
16                 our infrastructure.
17                 After a brief outage this morning, our trading platform was stable for the
                   remainder of the day. As our engineering team works to upgrade our
18                 infrastructure, we may experience additional brief outages, but we're now
                   better positioned to more quickly resolve them.
19
                   We take our responsibility to you and your money seriously. We recognize that
20                 many of you have questions, and we're working to respond to them as quickly as
                   possible.
21
22                  Many of you depend on Robinhood for your investments, and we're
                    personally committed to doing all we can to operate a stable service that's
23                  available when you need it the most.
24                  -Baiju and Vlad, Co-Founders and Co-CEOs
25
     Robinhood, An Update from Robinhood 's Founders https://blog.robinhood.cominews/2020/3/3/ an-
26
     update-from-robinhoods-founders (last visited March 17, 2020).
27
28


                                                     - 14 -
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 25 of 55



            48.   As Robinhood admits, the Outages were a result of internal failures, not a result of the
1
2    overall market trading volume. On March 2, 2020, market data shows that on all U.S. exchanges

3    combined the volume of shares traded was 14,163,098,470 shares. On March 3, 2020, the volume
4
     was 14,900,627,470 shares, and on March 9, 2020, the volume was 17,614,290,337 shares. While
5
     these numbers are higher than average, they are not unheard of and are not records. Trading volume
6

7    on February 27 and February 28, 2020, just before the outage, far exceeded either March 2 or 3,

8    2020 with 15,821,612,374 and 19,357,141,449 shares trading hands each day, respectively.

9    February 28 was the second busiest day in history based on trading volume.
10
            49.   During the Outages, users were unable to contact Robinhood because Robinhood's
11
     customer support "Help Center" was down and completely useless. Customers were unable to
12

13   contact any Robinhood representative through email, and there was no active phone number for

14   customers to call. Robinhood users were powerless—wholly unable to access their accounts or
15
     make trades to mitigate their damages.
16
            50.   In Robinhood Securities, LLC's 2020 Annual Audited Report, filed with the SEC on
17
     April 13, 2020, Robinhood described the Outages:
18
19                 On March 2-3, 2020, the Robinhood platform experienced an outage
                   across various services, which prevented customers from using the
20                 app, website, and help center and on March 9, 2020, the Robinhood
                   platform experienced an outage across its trading products, which
21
                   prevented customers from placing trades (collectively, the "Outages").
22                 The Company is currently in the process of investigating and
                   evaluating the impact of the Outages. There are many uncertainties
23                 associated with these types of incidents and possible impacts
24                 associated with service outages may include remediation costs to
                   customers, systems upgrades, increased insurance costs, adverse
25                 effects on compliance with laws and regulations, litigation, and
                   reputational damage.
26

27          51.   As of July 2020, Robinhood's website had experienced 47 service outages since

28   March, including the nearly two-day outages on March 2 and 3, 2020 and six in April 2020, fifteen


                                                     - 15 -
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 26 of 55



     in June 2020 and seven in August 2020 At least seven outages impeded Robinhood customers from
1
2    accessing accounts or executing orders.

3           52.   Robinhood alternatives E*Trade, Schwab, Fidelity, and Interactive Brokers received
4
     less than half of the complaints received by the FTC since the beginning of the year 2020 through
5
     mid-July. This is according to FTC records obtained via public information request by Bloomberg.
6

7           53. Notwithstanding Robinhood's explanation and apologies, its trading platform crashed

8    again in the week after trading services had been restored.

9           54.   Robinhood claims that its more recent Outages resulted from "stress on [their]
10
     infrastructure" due to "unprecedented load," and "record volume."13 But these circumstances, even if
11
     true, were encouraged and driven by Robinhood's own business model—opening as many new
12

13   accounts as possible and encourage its users to trade as much as possible14 without regard to its

14   infrastructure's capacity.
15
            55.   The significant and repeated Outages immediately increased public scrutiny of
16
     Robinhood. On July 8, 2020, the New York Times published an article profiling Robinhood.
17
            56.   According to Robinhood employees quoted in the New York Times article, the
18
19   March 2-3 "outage was rooted in issues with the company's phone app and servers. The employees

20   also said the start-up had underinvested in technology and moved too quickly rather than carefully."
21

22

23
24   13       Baiju Bhatt and Vladimir Tenev, An Update from Robinhood's Founders, Robinhood
     (March 3, 2020) https://blog.robinhood.com/news/2020/3/3/an-update-from-robinhoods-founders
25   ((last visited Aug. 19, 2020).
26
     14      Nathaniel Popper, Robinhood Has Lured Young Traders, Sometimes With Devastating
27   Results, The New York Times (July 8, 2020)
28   https //www.nytimes com/2020/07/08/technology/robinhood-risky-
     trading.html?searchResultPosition=2 (last visited Aug. 19, 2020).

                                                     - 16 -
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 27 of 55



     The same employees, who declined to be identified in the article, bluntly stated that "the company
1
2    failed to provide adequate guardrails and technology to support its customers."15

3    E.         Robinhood's Failure To Maintain Its Systems And Its Handling Of The
                Outage Were A Breach Of Regulatory Obligations and Commitments
4
5               57. As a broker-dealer, Robinhood is subject to various rules and regulations that impact

6    many aspects of its business. One requirement is that Robinhood must make, keep, furnish and
7    disseminate records and reports prescribed by the Securities and Exchange Commission ("SEC").
8
     FINRA also has specific recordkeeping rules for companies such as Robinhood. The records
9
     Robinhood is required to keep, include but are not limited to, communications relating to their
10
11   "business as such," customer account ledgers, securities records, order tickets, and trade

12   confirmations.
13
                58. Additionally, under federal and state securities laws, securities industry rules, and
14
     industry best practices, brokerage firms that offer online trading services to their customers are
15
     required to, among other things, ensure that customers receive the best execution of trades and that
16
17   the firm has adequate operational capability to handle customer trading volume. As far back as

18   September 9, 1998, the U.S. Securities and Exchange Commission ("SEC") issued Staff Legal
19
     Bulletin No. 8, after widespread brokerage firm outages and trading delays that had occurred in
20
     October 1997. Among other admonishments, the SEC warned firms that:
21
22                     Because broker-dealers are becoming increasingly reliant on
                       technology to perform trading functions and to route customer orders
23                     to markets, these problems could be more severe during future periods
                       of high trading volume. Broker-dealers therefore need to take steps to
24                     prevent their operational systems from being overwhelmed by
25                     periodic spikes in systems message traffic due to high volume. In
                       particular, broker-dealers should not merely have sufficient systems
26                     capacity to handle average-to- heavy loads. Rather, broker-dealers
                       should have the systems capacity to handle exceptional loads of
27                     several times the average trading volume.
28
     15   Id.
                                                   - 17 -
                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 28 of 55



1
            59.    Brokerage firms were also reminded of these requirements by the National
2
     Association of Securities Dealers ("NASD"), a self-regulatory organization that supervised broker-
3

4    dealers like Robinhood, in a 1999 Notice to Members ("NTM") 99-11, which stated that: "First and

5    foremost, NASD Regulation reminds member firms of their obligations under [SEC] Staff Legal

6    Bulletin No. 8 to ensure that they have adequate systems capacity to handle high volume or high
7
     volatility trading days."
8
            60.    In addition, Robinhood has a duty to develop, design, test, and monitor its services;
9

10   and to create and maintain a written business continuity plan identifying procedure relating to an

11   emergency or significant business disruption. Such procedures must be reasonably designed to
12   enable the company to meet its existing obligations to customers during an emergency, such as an
13
     outage. Indeed, FINRA Rule 4370 requires such a business continuity plan to, at minimum, address
14
     "mission critical systems." These systems are defined as "any system that is necessary, depending
15

16   on the nature of a member's business, to ensure prompt and accurate processing of securities

17   transactions, including, but not limited to, order taking, order entry, execution, comparison,
18
     allocation, clearance and settlement of securities transactions, the maintenance of customer
19
     accounts, access to customer accounts and the delivery of funds and securities." FINRA Rule
20
     4370(g)(1).
21

22          61.    Robinhood's written business continuity plan (in place at the time of the March

23   Outages), was a one-page document with a section entitled "contact us" where Robinhood
24
     provided the following:
25
                    If after a significant business disruption you cannot contact us as
26                  you usually do through our website robinhood.com or through our
27                  mobile applications, you should call our emergency number in Menlo
                    Park, CA at (844) 428-5411 or submit a ticket at
28                  support.robinhood.com.


                                                      - 18 -
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 29 of 55



            However, during the Outages and since, there was no way to get in touch with a live
1
2    person, and the phone number provided was useless. Nevertheless, during the Outages, Plaintiff

3    and Class members attempted to seek support by calling the number provided by Robinhood, with
4
     no success whatsoever. Plaintiff also attempted to contact support.robinhood.com, again to no avail.
5
     Emails were not responded to at all, or not for several days until long after the Outages had done
6
7    their damage. Additionally, during the Outages, attempts to contact Robinhood through its website

8    at robinhood.com were also futile as the website was completely down for the duration of the
9    Outages. Following the Outages, employees at Robinhood confirmed that the Company did not
10
     offer any phone support.
11
            62.   Since the Outages, Robinhood has admitted that its systems cannot handle customer
12
13   communications during "business disruptions" and has thus modified its business continuity plan—

14   notably, the phone number has now been removed and there are no references to phone support.
15
     Robinhood also deleted the following assurance:
16
                    Our business continuity plan addresses: data back-up and recovery; all
17                  mission critical systems; financial and operational assessments;
                    alternative communications with customers, employees, and
18
                    regulators; alternate physical location of employees; critical supplier,
19                  contractor, bank and counter-party impact; regulatory reporting; and
                    assuring our customers prompt access to their funds and securities if
20                  we are unable to continue our business. As an on-line broker-dealer, it
21                  also addresses the recovery of technology systems. In general, our
                    technology systems are cloud-hosted and at separate locations. This
22                  design ensures that if one of our locations suffers a disruption in
                    service, systems at an alternate location can be used to continue to
23                  provide service.
24
            63. Robinhood's failure to have a proper business continuity plan, or any backup plan
25
     whatsoever, was solely attributable to its own negligence. Additionally, by failing to timely execute
26
27   trades during the Outages, Robinhood violated FINRA Rule 2232 by failing to maintain accurate

28


                                                     - 19 -
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 30 of 55



     records of accounts and trade confirmations (including attempted trades), and Rule 3120, by failing
1
2    to have a sufficient supervisory system to gain compliance with regulatory laws.

3           64. As a result of the foregoing, Plaintiff suffered loss and damage.
4
                                     CLASS ACTION ALLEGATIONS
5
            65. Plaintiff asserts his claims on behalf of the following proposed Class pursuant to
6
7    Section 382 of the California Code of Civil Procedure:

8                    All persons whose orders were unexecuted due to the outages of
                     Defendants" trading platform on March 2-3, 2020 and March 9 and
9                    dates thereafter when outages or disruption prevented customers from
10                   accessing their account or executing orders and who suffered out of
                     pocket or other losses. The class excludes Defendants' and any entity
11                   in which Defendants' have a controlling interest, and its officers,
                     directors, legal representatives, successors and assigns.
12
13          66. Numerosity: The Class is so numerous that joinder of all Class members is

14   impracticable. The Class includes hundreds, and likely thousands, of Defendants' customers.
15
            67. Typicality: Plaintiff's claims are typical of the members of the Proposed Class
16
     because, like the other Class members, they were unable to have their orders executed and suffered
17
     loss thereby.
18
19          68. Adequacy: Plaintiff will fairly and adequately protect the interests of the Class, and has

20   retained counsel experienced in complex class action litigation. Plaintiff has no interests which are
21
     adverse to those of the Class that they seek to represent.
22
            69. Commonality: Common questions of law and fact exist as to all members of the Class
23
24   and predominate over any questions solely affecting individual members of the Class, including:

25           a) Whether Defendants' falsely advertised the platform;
26           b) Whether Defendants' disseminated misleading promotional materials in an effort to
27
                 convince customers to open accounts and trade securities;
28
             c) Whether Defendants' violated California's Unfair Competition Law;
                                                      - 20 -
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 31 of 55



              d) Whether Defendants' violated the unfair and fraudulent prongs of California's Unfair
1
2                   Competition Law;

3             e) Whether Defendants' violated California's False Advertising Law;
4
              f) Whether Defendants' violated California's Legal Remedies Act;
5
              g) Whether Defendants' breached Robinhood's express warranty;
6
7             h) Whether Defendants' breached the implied covenant of good faith and fair dealing;

8             i) Whether Defendants' breached contractual obligations owed to Plaintiff and the Class;
9             j) Whether Plaintiff and the Class are entitled to actual, statutory, and punitive damages;
10
                    and
11
              k) The amount of damages and other relief.
12
13            70.   These and other questions of law and fact are common to the Class and predominate

14   over any questions affecting only individual members of the Class.
15
              71. Plaintiff cannot be certain of the form and manner of proposed notice to class members
16
     until the class is finally defined and discovery is completed regarding the identity of class members.
17
     Plaintiff anticipates, however, that notice by mail can and will be given to class members who can
18
19   be identified specifically. The cost of notice, after class certification, trial, or settlement before trial,

20   should be borne by Defendants.
21
              72. Plaintiff is a member of the Class and will fairly and adequately represent and protect
22
     the interests of the Class. Plaintiff has no claims antagonistic to those of the Class. Plaintiff has
23
24   retained counsel competent and experienced in complex class actions, including all aspects of this

25   litigation. Plaintiffs counsel will fairly, adequately, and vigorously protect the interests of the

26   Class.
27
              73. Class action status is warranted under Rule 23(b)(1)(A) because the prosecution of
28
     separate actions by or against individual members of the Class would create a risk of inconsistent or
                                                         - 21 -
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 32 of 55



     varying adjudications with respect to individual members of the Class, which would establish
1
2    incompatible standards of conduct for Defendants.

3            74. Class action status is also warranted under Rule 23(b)(1)(B) because the prosecution of
4
     separate actions by or against individual members of the Class would create a risk of adjudications
5
     with respect to individual members of the Class which would, as a practical matter, be dispositive of
6
7    the interests of the other members not parties to the adjudications, or substantially impair or impede

8    their ability to protect their interests.
9            75. Class action status is also warranted under Rule 23(b)(3) because questions of law or
10
     fact common to the members of the Class predominate over any questions affecting only individual
11
     members, and a class action is superior to other available methods for the fair and efficient
12
13   adjudication of this controversy.

14           76. Plaintiff reserves their right to modify or amend the definition of the proposed Class at
15
     any time before the Class is certified by the Court.
16
17                                         FIRST CLAIM FOR RELIEF

18                  VIOLATION OF CALIFORNIA'S UNFAIR COMPETITION LAW

19                       (California Business and Professions Code §§ 17200 et seq.)

20                                               (Unlawful)
             77. Plaintiff realleges and incorporates by reference the allegations hereinbefore made in
21
     the Complaint as if set forth fully herein.
22
23           78. Plaintiff brings this claim on behalf of himself and the proposed Class.

24           79. California Business and Professions Code §§ 17200 et seq., prohibits acts of unfair
25
     competition, including any "unlawful, unfair or fraudulent business act or practice."
26
             80. Defendants engaged in unlawful business acts and practices in violation of California
27
28   Business and Professions Code §§ 17200 et seq., by engaging in the conduct specified elsewhere in

     this Complaint.
                                                      - 22 -
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 33 of 55



            81. Defendants have advertised, offered, and sold services misbranded under California
1
2    Law. See California Health & Safety Code § 110660. Misbranded services cannot be legally

3    advertised, offered, or sold.
4
            82.    The acts, omissions, misrepresentations, practices, and non-disclosures of Defendants
5
     as alleged herein constitute "unlawful" business acts and practices in that Defendants' conduct
6
7    violates:

8            a) California's False Advertising Law, CAL. Bus. & PROF. CODE §§ 17500 et seq.;
9            b) California's Consumers Legal Remedies Act ("CLRA"), CAL. CIV. CODE §§ 1750 et
10
                  seq.;
11
             c) Section 5(a) of the Federal Trade Commission Act ("FTC Act"), 15 U.S.C. § 45(a),
12
13                which prohibits unfair or deceptive acts or practices in or affecting commerce; and

14           d) Applicable rules of the SEC and/or FINRA.
15
            83. Defendants leveraged its deception to induce Plaintiff and the Class to purchase
16
     services that were of lesser value and quality than advertised.
17
            84.    The foregoing acts and practices have detrimentally impacted competition and caused
18
19   substantial harm to Plaintiff, the Class, and the consuming public. Plaintiff and members of the

20   Class were misled and suffered injuries and lost money or property as a direct and proximate result
21
     of Defendants' unlawful business practices.
22
            85. Plaintiff and the Class could have reasonably avoided the harm alleged herein.
23
24   Plaintiff and the Class were denied the benefit of the bargain.

25          86. Defendants' offer of services were/are likely to deceive reasonable consumers.
26   Likewise, Defendants' false claims were/are likely to deceive reasonable consumers.
27
28


                                                - 23 -
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 34 of 55



             87.   The false and misleading advertising and labeling described elsewhere in the
1
2    Complaint presents a continuing threat to consumers in that such advertising will continue to

3    mislead consumers to purchase Defendants' unreliable services.
4
             88. By reason of the foregoing, Defendants should be required to disgorge its illicit profits,
5
     make restitution to Plaintiff and the Class, pay compensatory and statutory damages and pay for
6
7    Plaintiff and the Class' attorneys' fees.

8            89. Plaintiff reserves the right to identify additional provisions of law violated by
9    Defendants as further investigation and discovery warrants.
10
             90. Plaintiff believes damages are in excess of $100 million dollars.
11
12                                     SECOND CLAIM FOR RELIEF

13                  VIOLATION OF CALIFORNIA'S UNFAIR COMPETITION LAW

14                       (California Business and Professions Code §§ 17200 et seq.)

15                                          (Unfair and Fraudulent)

16           91. Plaintiff realleges and incorporates the allegations hereinbefore made in the Complaint
17
     as if set forth fully herein.
18
             92. Plaintiff brings this claim on behalf of himself and the proposed Class.
19
20           93. California Business and Professions Code §§ 17200 et seq., prohibits acts of unfair

21   competition, including any "unlawful, unfair or fraudulent business act or practice."
22
             94.   The false and misleading labeling and advertising of their services, as alleged herein,
23
     constitutes "unfair" business acts and practices because such conduct is immoral, unscrupulous, and
24
     offends public policy. Further, the harm from Defendants' conduct to Plaintiff, the Class, and the
25
26   consumer public outweighs any conceivable benefit of such conduct.

27           95. Defendants' false and misleading advertising have detrimentally impacted competition
28
     and caused substantial harm to Plaintiff, the Class, and the consuming public. Plaintiff and

                                                      - 24 -
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 35 of 55



     members of the Class were deceived, suffered injuries, and lost money or property as a direct and
1
2    proximate result of Defendants' unlawful business practices.

3           96.   The false and misleading labeling and advertising, as alleged herein, also constitutes
4
     "fraudulent" business acts and practices because members of the consuming public, including
5
     Plaintiff and the Class, were/are likely to be deceived by the false and misleading advertising and
6
7    labeling described elsewhere in the Complaint.

8           97. Plaintiff and the Class could have reasonably avoided the harm alleged herein.
9    Plaintiff and the Class were denied the benefit of the bargain when they decided to open an account
10
     with Robinhood over competitor products which were of better quality. Had Defendants not
11
     engaged in its false and misleading advertising tactics, Plaintiff and the Class would not have
12
13   opened Robinhood accounts.

14          98. Defendants either knew or reasonably should have known that the advertising alleged
15
     herein was untrue and misleading.
16
            99.   In addition, Defendants' modus operandi constitutes an unfair and fraudulent practice
17
     in that Defendants knew or should have known that consumers rely on reliable trading services but
18
19   are unlikely to possess the expertise required to make a determination as to the adequacy of the

20   platform.
21
            100. By reason of the foregoing, Defendants should be required to disgorge its illicit profits,
22
     pay compensatory and statutory damages and make restitution to Plaintiff and the Class, and pay for
23
24   Plaintiff and the Class' attorneys' fees.

25          101. Plaintiff believes damages are in excess of $100 million.
26
27
28


                                                      - 25 -
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 36 of 55



1                                        THIRD CLAIM FOR RELIEF
2                 VIOLATION OF THE CALIFORNIA FALSE ADVERTISING LAW
3                       (California Business and Professions Code §§ 17500 et seq.)
4
            102. Plaintiff realleges and incorporates by reference the allegations hereinbefore made in
5
     the Complaint as if set forth fully herein.
6
7           103. Plaintiff brings this claim on behalf of himself and the proposed Class.

8           104. Defendants' acts and practices as described herein have deceived and/or are likely to
9    deceive Plaintiff, the Class, and the public. Defendants have repeatedly advertised that it can
10
     service customers trading orders.
11
            105. The advertisements, labeling, policies, acts, and practices described herein were
12
13   designed to, and did, result in the opening of accounts, deposits of funds and use of Defendants

14   platforms and systems to trade securities.
15          106. Defendants' advertising and labeling has deceived and is likely to deceive Plaintiff, the
16
     Class, and the public in the future.
17
            107. Defendants knew or by the exercise of reasonable care should have known that its
18
19   advertisements concerning the platform were untrue or misleading. Plaintiff and the Class based

20   their decisions to open accounts with Robinhood were based in substantial part on Defendants'
21
     misrepresentations and omitted material facts.
22
            108. Defendants disseminated and continues to disseminate uniform advertising concerning
23
     their services which are unfair, deceptive, untrue, or misleading within the meaning of California
24
25   Business & Professions Code §§ 17500 et seq. Such advertisements are likely to deceive, and

26   continue to deceive, the public for the reasons detailed elsewhere in the Complaint.
27
            109. Plaintiff and the Class have suffered injury in fact and have lost money or property as a
28
     result of Defendants' violation of California Business & Professions Code §§ 17500 et seq.

                                                      - 26 -
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 37 of 55



             110. The misrepresentations and omissions by Defendants of the material facts detailed
1
2    elsewhere in this Complaint constitute false and misleading advertising.

3            111. As a result of Defendants' wrongful conduct, Plaintiff and the Class are entitled to
4
     compensatory and statutory damages and restitution and an order for the disgorgement of the funds
5
     by which Defendants was unjustly enriched.
6

7            112. Plaintiff believes that damages are in excess of $100 million.

8
                                       FOURTH CLAIM FOR RELIEF
9
                     VIOLATION OF THE CONSUMERS LEGAL REMEDIES ACT
10
                                     (California Civil Code §§ 1750 et seq.)
11
             113. Plaintiff realleges and incorporates the allegations hereinbefore made in the Complaint
12

13   as if set forth fully herein.

14           114. Plaintiff brings this claim on behalf of himself and the proposed Class.
15           115. The CLRA has adopted a statutory scheme prohibiting various deceptive practices in
16
     connection with the conduct of a business providing goods, property, or services primarily for
17
     personal, family, or household purposes.
18
19           116. Defendants' policies, acts, and practices were intended to, and did, result in the

20   purchase and use of the services primarily for personal, family, or household purposes, and violated
21
     and continue to violate at least the following sections of 1770(a) of the CLRA:
22
              a) § 1770(a)(5): which proscribes "[r]epresenting that goods or services have sponsorship,
23
                  approval, characteristics, ingredients, uses, benefits, or quantities which they do not
24

25                have";

26            b) § 1770(a)(7) which proscribes "[r]epresenting that goods or services are of a particular
27
                  standard, quality or grade"; and
28


                                                       - 27 -
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 38 of 55



             c) § 1770(a)(9): which proscribes "[a]dvertising goods or services with intent not to sell
1
2                them as advertised."

3            117. Defendants' wrongful acts and practices as described elsewhere were willful,
4
     oppressive, and fraudulent.
5
             118. As a proximate result of these violations by Defendants, Plaintiff and the Class have
6

7    suffered irreparable harm and are entitled to the payment of costs and attorneys' fees and such other

8    relief as deemed appropriate and proper by the Court under California Civil Code § 1780.
9            119. In compliance with California Civil Code § 1782, Defendants received written notice
10
     by certified mail prior to the filing of this action of Plaintiff's claims and of their intention to seek
11
     damages under California Civil Code § 1750 et seq., unless Defendants provides an appropriate
12

13   refund plus interest and other appropriate relief.

14           120. Defendants have failed to provide such relief and have not adequately responded to the
15
     demand to pay and otherwise rectify the wrongful conduct described above on behalf of all
16
     members of the Class who may be entitled to relief under the CLRA.
17
             121. Accordingly, Plaintiff seeks an award of all actual and punitive damages permitted for
18
19   violation of the CLRA, including for statutory damages of $1,000 per Class.

20           122. Plaintiff believes damages are in excess of $100 million.
21
                                         FIFTH CLAIM FOR RELIEF
22
                                           BREACH OF CONTRACT
23
24           123. Plaintiff hereby incorporates by reference the factual allegations hereinbefore alleged.

25           124. In order to use the Robinhood trading platform, a potential customer must enter into the
26
     Agreements with Defendants. Since the Outages, Robinhood has twice amended the operative
27
     Customer Agreement. Each of these Customer Agreements mandates that Robinhood's accounts
28
     and trading activities will be subject to all applicable state and federal laws and regulations,
                                                          - 28 -
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 39 of 55



     including those set by self-regulatory organizations. Each Customer Agreement also selects
1
2    California choice of law to apply. Robinhood's customers who trade on margin are subject to the

3    Margin and Short Account Agreement, and Robinhood's customers who trade options are subject
4
     to the Options Agreement. Most of the contracts expressly refer and incorporate each other's terms
5
     by reference, including by hyperlink. All Robinhood customers are also subject to the Robinhood
6
7    Terms & Conditions, and Robinhood's Business Continuity Plan Summary. Each of these

8    standardized agreements are contracts of adhesion that are imposed on Robinhood's customers as
9    conditions of use and are not subject to negotiation.
10
            125. The three main agreements between Robinhood and its customers are the T&C, the CA
11
     and the OA.
12
13          126. In relevant part, the CA provides:

14                  In consideration of Robinhood Financial LLC, Robinhood Securities,
                    LLC, and their agent and assigns (collectively, "Robinhood") opening
15
                    one or more accounts on my behalf ("My Account(s)" or the
16                  "Account(s)") for the purchase, sale or carrying of securities or
                    contract relating thereto and/or the borrowing of funds, which
17                  transactions are cleared through Robinhood Securities.
18
                    I understand Robinhood Financial provides trading and brokerage
19                  services through the Robinhood website (the "Website") and the
                    Robinhood mobile application (the "App").
20
            127. In relevant part, the T&C provides:
21
22                  Robinhood Financial LLC ("Robinhood Financial"), a wholly-owned
                    subsidiary of Robinhood Markets, Inc. ("Robinhood Markets"), is a
23                  registered broker-dealer and member of FINRA and SIPC that
24                  provides online and mobile application-based discount stock
                    brokerage services to self-directed investors.
25
                    You agree that these Terms and Conditions shall be governed by and
26                  interpreted in accordance with the laws of the State of California,
27                  without giving effect to principles of conflicts of law. Any legal
                    action or proceeding arising under these Terms and Conditions will be
28                  brought exclusively in courts located in Santa Clara County,
                    California, and you hereby irrevocably consent to the personal
                                                      - 29 -
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 40 of 55



                    jurisdiction and venue therein. If any provision of these Terms and
1
                    Conditions is deemed unlawful, void or for any reason unenforceable,
2                   then that provision will be deemed severable from these Terms and
                    conditions and will not affect the validity and enforceability of the
3                   remaining provisions.
4
            128. In relevant parts, the OA provides:
5
                    This option agreement sets forth the respective rights and obligations
6                   arising in connection with any option transaction by you (Robinhood
7                   Financial LLC and Robinhood Securities, LLC) on behalf including
                    but not limited to, the purchase and sale of put and call options.
8
                    Unless I give specific instructions as to where to direct orders, I
9                   hereby authorized you to select the exchange or market to which my
10                  orders are directed.

11          129. Robinhood furnished consideration to Plaintiff and Class members in the form of
12   access to Robinhood's online trading platform, enabling them to trade securities and options listed
13
     on U.S. securities exchanges. In exchange, Robinhood received consideration from Plaintiff and
14
     Class members including, but not limited to, order flow data, which it sold to market makers to
15

16   generate revenue, interest generated on cash balances in accounts, commissions and fees based on

17   trades placed, interest on margin extensions, and fees for Gold Membership access.
18
            130. Robinhood breached its contracts with customers by failing to perform under the
19
     contracts entirely, and by, among other things, failing to maintain a reliably functioning electronic
20
     trading platform with sufficient operating capability and adequate infrastructure to process
21

22   customer transactions, including during volatile and high-volume trading sessions; by failing to

23   adequately design, test, and monitor its infrastructure necessary to timely process customers'
24
     transactions; by failing to provide timely access to trading services during the Outages; by failing
25
     to timely process securities trades, including taking orders, entering orders, and executing orders;
26

27   by failing to keep records of trades (including attempted trades); by failing to provide timely access

28   to customers' accounts, securities and funds; by failing to have a supervisory control system that


                                                       - 30 -
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 41 of 55



     would have identified and prevented the Outages; by failing to have adequate business contingency
1
2    and continuity plans to ensure timely service in the event of an outage; by failing to have any back-

3    up plans to receive and process customers' orders during the Outages; by having no adequate means
4
     for customers to get assistance during the Outages; by failing to comply with applicable legal
5
     regulatory requirements and industry standards of care, including those set by FINRA and its
6
7    predecessor authorities; and by making unauthorized transactions on customers' accounts.

8           131. Robinhood's Customer Agreement purports to limit liability for "temporary" service
9    interruptions due to events like maintenance, but it specifically distinguishes that purported
10
     limitation of liability from the circumstances that led to the lengthy Outages which were attributable
11
     solely to Robinhood's conduct: "I agree that Robinhood will not be responsible for temporary
12
13   interruptions in service due to maintenance, Website or App changes, or failures, nor shall

14   Robinhood be liable for extended interruptions due to failures beyond our control, including but
15
     not limited to the failure of interconnecting and operating systems, computer viruses, forces of
16
     nature, labor disputes and armed conflicts." As Robinhood admitted both during and after the
17
     extended Outages, they were not attributable to "failures beyond our control" but the lack of
18
19   adequate infrastructure, foresight, and planning. The Outages at issue in this case were foreseeable

20   and preventable, and in breach of the parties' agreements. All exculpatory provisions and
21
     limitations of liability are invalid under California law in the circumstances alleged herein.
22
            132. Robinhood's failure to perform and its breaches of the Agreements and applicable
23
24   contracts resulted in damages and losses to Plaintiff and Class members and continues to expose

25   them to harm because Robinhood continues to fail to perform under the Agreements. These
26   losses reflect damages to Plaintiff and Class members in an amount to be determined at trial, but
27
     believed to be in excess of $100 million.
28


                                                      - 31 -
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 42 of 55



            133. Additionally, because damages may not be a full and complete remedy due to the
1
2    ongoing nature of the relationship between the parties and the continuing risk of future harm,

3    Plaintiff and Class members seek specific performance of the contracts to ensure Robinhood has
4
     sufficient infrastructure to manage their accounts and trading activity in the future.
5
                                        SIXTH CLAIM FOR RELIEF
6
7                    Breach of the Implied Covenant of Good Faith and Fair Dealing

8           134. Plaintiff hereby incorporates by reference the factual allegations hereinbefore alleged.
9           135. As set forth above, Plaintiff, Class members and Robinhood are parties to the
10
     Agreements.
11
            136. Robinhood unfairly frustrated Plaintiff's and Class members' rights to receive the
12
13   benefits of Agreements and related contracts by, failing to perform under the contracts entirely,

14   and by, among other things, failing to maintain a reliably functioning electronic trading platform
15
     with sufficient operating capability and adequate infrastructure to process customer transactions,
16
     including during volatile and high-volume trading sessions; by failing to adequately design, test,
17
     and monitor its infrastructure necessary to timely process customers' transactions; by failing to
18
19   provide timely access to trading services during the Outages; by failing to timely process securities

20   trades, including taking orders, entering orders, and executing orders; by failing to keep records of
21
     trades (including attempted trades); by failing to provide timely access to customers' accounts,
22
     securities and funds; by failing to have a supervisory control system that would have identified and
23
24   prevented the Outages; by failing to have adequate business contingency and continuity plans to

25   ensure timely service in the event of an outage; by failing to have any back-up plans to receive and
26   process customers' orders during the Outages; by having no adequate means for customers to get
27
     assistance during the Outages; by failing to comply with applicable legal regulatory
28


                                                       - 32 -
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 43 of 55



     requirements and industry standards of care, including those set by FINRA and its predecessor
1
2    authorities; and by making unauthorized transactions on customers' accounts.

3           137. Robinhood's conduct has breached the implied covenant of good faith and fair
4
     dealing because it has caused Plaintiff and Class members' harm, losses, and damages, and
5
     continues to expose them to harm because Robinhood continues to fail to perform under the
6
7    Agreements. These losses reflect damages to Plaintiff and Class members in an amount to be

8    determined at trial, but believed to be in excess of $100 million.
9           138. Additionally, because damages may not be a full and complete remedy due to the
10
     ongoing nature of the relationship between the parties and the continuing risk of future harm,
11
     Plaintiff and Class members seek specific performance of the contracts to ensure Robinhood has
12
13   sufficient infrastructure to manage their accounts and trading activity in the future.

14
                                       SEVENTH CLAIM FOR RELIEF
15
                                          GROSS NEGLIENCE
16          139. Plaintiff hereby incorporates by reference the factual allegations hereinbefore
17
     alleged.
18
            140. Robinhood had a duty to exercise reasonable care in conducting and facilitating
19
     transactions for its customers.
20
21          141. Robinhood unlawfully breached its duties by, among other things, failing to

22   provide adequate technological systems necessary to perform under the contract; failing to
23
     provide trading services when an Outage occurred due to a lack of infrastructure and alternate
24
     means for customers to place timely trades; failing to provide access to its trading services in a
25
26   timely manner; and otherwise permitting the Outage prohibiting the parties from performing in a

27   timely manner (or at all) under the contracts.
28


                                                       - 33 -
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 44 of 55



            142. Robinhood's conduct as set forth in this Complaint was want of even scant care and
1
2    its acts and omissions were and continue to be an extreme departure from the ordinary

3    standard of conduct. Indeed, Robinhood essentially abandoned its customers altogether during
4
     the Outage, a standard of care so far below what is required for business engaging in time
5
     sensitive trading services that it amounts to a complete abandonment of its duties. Essentially no
6
7    other conduct than that committed by Robinhood could be more grossly negligent than

8    abandoning its customers altogether for substantial periods of times during which they incurred
9    substantial losses and were unable to contact anyone at Robinhood.
10
            143. Robinhood's grossly negligent and wrongful breaches of its duties owed to Plaintiff
11
     and class members proximately caused losses and damages that would not have occurred but for
12
13   Robinhood's breach of its duty of due care. These losses reflect damages to Plaintiff and class

14   members in an amount to be determined at trial but are believed to be in excess of $100 million.
15
                                          PRAYER FOR RELIEF
16
           WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for relief as follows:
17
18               a) Determining that this action may proceed as a class action;
19               b) Designating Plaintiff as Class representative;
20               c) Designating Plaintiff's counsel as counsel for the Class;
21               d) Issuing proper notice to the Class at Defendants' expense;
22               e) Awarding restitution and disgorgement of Defendants' revenues obtained by means
23                  of any wrongful act or practice to Plaintiff and Class members;
24               0 Awarding actual, statutory, and punitive damages and interest to Plaintiff and Class
25                  members in an amount not less than $100 million as may be proven at trial;
26               g) Awarding reasonable attorneys' fees, interest, and costs to the full extent permitted
27                  by law; and
28               h) All such other and further relief as this Court may deem just and proper.


                                                     - 34 -
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 45 of 55



 1                                    DEMAND FOR JURY TRIAL
2          Plaintiff and the Class demand a trial by jury.
3    Dated: December 17, 2020                    Respectfully submitted,
4

5
                                                   Oci
6

7                                                MARIO ISKANDZ
                                                 THE LAW OFFICES OF HANI S. BUSHRA
8                                                16541 Gothard Street # 208
9                                                Huntington Beach, California 92647
                                                 Telephone: (714) 984-2000
10                                               Facsimile: (714) 489-8128
                                                 Email: mario@bushralaw.corn
11
                                                             and
12

13                                               LEE SQUITIERI (subject to pro hac vice)
                                                 SQUITIERI & FEARON, LLP
14                                               32 East 57th Street
                                                 12th Floor
15
                                                 New York, New York 10022
16                                               Telephone: (212) 421-6492
                                                 Facsimile: (212) 421-6553
17                                               Email: lee@sfclasslaw.com
18
19

20                                               Attorneys for Plaintiff and the Proposed Class
21

22
23
24

25
26

27
28


                                                    - 35 -
                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       20CV375138
                                                        20CV375138
                              Case 3:21-cv-00134-JD Document   1CivilFiled 01/07/21 Page 46 of 55
                                                                            SantaClara
                                                                           Santa  Clara—– Civil

                                                                                                                                                               CM-015
     Al TORNEY OR PARTY WI WIOUT ATTORNEY (Name, State Aarm.omber, and eddrass):                                                     FOR COURT USE ONLY

                                                                                                               ElectronicallyFiled
                                                                                                               Electronically Filed
     Mario Iskander, Esq. (327025), The Law Offices Of Hani S. Bushra                                          bySuperior
                                                                                                               by           Courtof
                                                                                                                  SuperiorCourt    ofCA,
                                                                                                                                      CA,
                                                                                                               County  of Santa  Clara,
                                                                                                                County of Santa Clara,
     16541 Gothard Street # 208, Huntington Beach, CA 92647
              TELEPHONE NO.:    (714) 984-2000     FAX NO, (Dolma!)                                             on12/21/2020
                                                                                                               on             12:00AM
                                                                                                                   12/21/202012:00   AM
     E-MAIL ADDRESS (Optional/: marioRbushralaw.corn                                                           Reviewed   By:
                                                                                                                Reviewed By:  R.
                                                                                                                              R. Walker
                                                                                                                                  Walker
        ATTORNEY FOR (Name): Plaintiff
                                                                                                                Case#20CV375138
                                                                                                               Case  #20CV375138
     SUPERIOR COURT OF CALIFORNIA. COUNTY OF Santa Clara                                                        Envelope:5505453
                                                                                                               Envelope:   5505453
             STREET ADDRESS:         191 N 1st Street
             MAILING ADDRESS:
            CIN AND 2IP CODE:        San Jose, CA 95113
                BRANCH NAME:


        PLAINTIFF/PETITIONER:              Seth Stewart                                                              211CV375138
                                                                                                                     20CV375138
    OFFENDANT/RFSPONDENT:                  Robinhood Financial, LLC, et al.                                          JUDICIAL OFFICI, P-



                                                                                                                     DEPT

                                           NOTICE OF RELATED CASE



!den*, in chronological order according to date of filing, all cases related to the case referenced above.
t      a. Title: Withouski v.               Robinhood Financial, LLC, et al.
       b. Case number:              20- c i v-01730
       c. Court: F- 7             same as above
                       t. 1       other state or federal court (name and address):       Superior Crt of the State of CA San Mateo County
       d. Department:
      e. Case type: [ —I limited civil n                 unlimited civil            probate El          family law    ni       other (specify):
       f. Filing date:
      g. Has this case been designated or determined as "complex?"                         ✓      Yes            No
      h. Relationship of this case to the case referenced above (check all that apply):
                    involves the same parties and is based on the same or similar claims.

           El       arises from the same or substantially identical transactions, incidents, or events requiting the determination of
                    the same or substantially identical questions of law or fact.
                    involves claims against, title to, possession of, or damages to the same property.
           Lv]      is likely for other reasons to require substantial duplication of judicial resources if heard by different judges.
                   El         Additional explanation is attached in attachment 1h
       i. Status of case!
                    pending
                    dismissed          n      with   I     I without prejudice
                    disposed of by Judgment

2.    a. Title:
      b. Case number:
      C. Court. 1-       7        same as above
                                  other state or federal court (name and address):
      d.   Department:

                                                                                                                                                                Page 1of 3
Form Accroved for Optional Use                                                                                                                 Cal. Rules of Court, ruts 1303
  Judicial Coundi of California                                NOTICE OF RELATED CASE                                                                   iewiectioninfo.cagov
  OM-015 [Rev. July I, 20471
                             Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 47 of 55
                                                                                                                                                 CM-015
                                                                                                                CAsr NUMBER!
       PLAINTIFF/PETITIONER:                  Seth Stewart
      DEFENDANT/RESPONDENT:                   Robinhood Financial, ITC, et al.

  2. (continued)
          e. Case type. I             I limited civil 1            unlimited civil     7 probate           family law [     I other (specify):

          f. Filing date;
          g. Has this case been designated or determined as "complex?"                      El       Yes            No
          h. Relationship of this case to the case referenced above (check all that apply):
              =            involves the same parties and is based on the same or similar claims.
              F -1         arises from the same or substantially identical transactions, incidents, or events requiring the determination of
                           the same or substantially identical questions of law or fact.
                         involves claims against, title to, possession of, or damages to the same property,
                         is likely for other reasons to require substantial duplication of judicial resources if heard by different judges.
                                  Additional explanation is attached in attachment 2h
          i. Status of case:
             1- 1 pending
                         dismissed        t     1   with     El       without prejudice
                         disposed of by judgment

 3,    a. Title:
       b. Case number:
       c. Court:                 same as above
                                 other state or federal court (name and address):
       d. Department:
       e. Case type:         I    I   limited civil                unlimited civil     I probate Q     family law I,       1 other (specify);
       f. Filing date:
       g. Has this case been designated or determined as "complex?"                           I    Yes EJ        No
       h. Relationship of this case to the case referenced above (check all that apply):
                       involves the same parties and is based on the same or similar claims.
          I       I   arises from the same or substantially identical transactions, incidents, or events requiring the determination of
                      the same or substantially identical questions of law or fact.
                      involves claims against, title to, possession of, or damages to the same property.
                      is likely for other reasons to require substantial duplication of judicial resources if heard by different judges.
                      ED Additional explanation is attached in attachment 3h
       i. Status of case:
                      pending
                      dismissed       I         with       f---1   without prejudice
                      disposed of by judgment

4. L. J       Additional related cases are described in Attachment 4. Number of pages attached:



                tv
                                                                                                     ,SI
Date: I ?Pi (70


      Affi'orskalde,
              iTYPE OR PRINT NAME OF PARTY OR ATTORNEY)                                                     TURE OF PARTY OR ATT   NEVI

CM-015 [Rev July 1.20071                                                                                                                         Page 2 of 3
                                                                   NOTICE OF RELATED CASE
                                Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 48 of 55
                                                                                                                                        CM-015
                                                                                                      CASE M./F.10FR:
      PLAINTIFF/PETITIONER:              Seth Stewart
   DEFENDANT/RESPONDENT: Robinhood Financial, LLC, et a].

                                                 PROOF OF SERVICE BY FIRST-CLASS MAIL
                                                        NOTICE OF RELATED CASE
 (NOTE: You cannot serve the Notice of Related Case if you are a party fn the action. The person who served the notice must
 complete this proof of service, The notice must be served on all known parties in each related action or proceeding.)

1. I am at ieast 18 years old and not a party to this action. I am a resident of or employed In the county where the mailing took
   place, and my residence or business address is (specify):




2.     i served a copy of the Notice of Related Case by enclosing it in a sealed envelope with first-class postage fully
       prepaid and (check one):
       a.       deposited the sealed envelope with the United States Postal Service.
       b_            placed the sealed envelope for collection and processing for mailing, following this business's usual practices,
                     with which I am readily familiar. On the same day correspondence is placed for collection and mailing, it is
                     deposited in the ordinary course of business with the United States Postal Service.
3_ The Notice of Related Case was mailed:
      a. on (date):
      b. from (city and state):


4. The envelope was addressed and mailed as follows:
      a. Name of person served:                                         c. Name of person served;

             Street address:                                              Street address:
             City:                                                        City:
             State and zip code:                                           State and zip code:


       b. Name of person served:                                        d Name of person served:

             Street address:                                               Street address:
             City:                                                         City:
             State and zip code:                                           State and zip code.

            Names and addresses of additional persons served are attached. (You may use form ADS-030(P).)

I declare under penally of perjury under the laws of the State of California that the foregoing is true end correct.


Date:



December 18, 2020
                           (TYFL OR PRFNT NAME OF DEOLAHAN ri                                    (SIGNATURE OF DECIAIIAN1)




Ch4-1)15 [Rev. JJry 1. 201)71                                                                                                           Page 3 of 3
                                                                NOTICE OF RELATED CASE
                         Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 49 of 55


                                                                                                                                                       S'. .100

                                            SUMMONS                                                                            FOR 00fifiT USZ ONLY
                                                                                                                           (SOLO PARA OSO DE LA CORTE)
                                    (CIrA crow JUDICIAL)                                                              FILED
NOTICE TO DEFENDANT:                                                                                        December 21, 2020
(AV1S0 AL DEMANDA00):
                                                                                                            Clerk of The Court
ROBINHOOD FINANCIAL, LLC, ROBINHOOD MARKETS, INC. and ROBINHOOD SECURITIES                                  Superior Court of CA
YOU ARE BEING SUED BY PLAINTIFF:                                                                            County of Santa Clara
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                         20CV375138
 SETH STEWART, indtvidually and as a representative of the class                                              By: rwalker
 NOTICE! You have been sued, The court may decide against you without your being heard unless you respond within 30 days. Read t e infornwt on
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served en the plaintiff. A letter or ptiona call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response, You can Hod theca court forms and more Information at the California Courts
 Online Self-Help Canter (www.courrinrina.govisefiheip), your county law library, or the courthouse near et you. if you cannot pay tile filing fee, ask the
 court clerk for a fee waiver form. If you do not file your response on time, you may lose. the case by default, and your wages, money, and property may
 be taken without further warning from the court.
    Thera are oilier legal requirements. You may want to cell en attorney right away, it you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford en attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.Inwtralpoalifornia.org), the California Courts Online Self...Help Center
 (www,courtinfara,gov/selthelp), or by contacting your focal court or county bar association. NOTE; The dotal has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be Paid before the court will dismiss the case,
 tAWSOI to hen demanded°. St no responds dentro ds 30 dies, la code puede deck& en so contra sin escuchar scr vers1611. Lea In int-or/neck* e
 aontinuaciOn.
    Thine 301)1.45 DE CALENIDARIO despot§s de due to entregoon este atteclon y pepeles legete:?c perei:vesenter one respueate pot osorite err este'
 code y tracer quo se entrague one cepta at demenciante. tine carte u one Itamede telerdnitta no to protegee. So respueata par esonto &are quo ester
 an formate) lags! Garn9C10 si dries qua procesert so cam en la code. Es positrte qua hays on forniutego ciao usiod puede user pare so recut/este,
 Puede ancontrer °sloe formulation de le carte y mots Informacian en el Centro do Ayude de las Codas de California (www.socorte.ca,gov), en is
 bibiloloce do Was do co conclacto o en la code qua fa qusda mss yenta. SI no puede pager la costa de prosontecion, Aide at secrotarlo de Is code quo
 to de on formula/to de exeneiOn de page de cootas. SI no presents su rospuesta e tiarapa, puede perder'ot case per kroomptirelento y is code is podr4
 goiter su sueld°, dinero y Metres stir mss advortenclo,
    Hey otros requisites legatos, Es reconiondable quo llama a un about/do Inmedlaternente. Si no carioca a un abogado, puede &mar a on servicto de
 re/Waldo a abogados. Si no puede pager a on aboged°, es posIble que cumple con Jos requisites pare ablenersorylcios koalas gretultes de on
 programa do seri/Mos legates stn fines de Juan/ Puada encentter estos grupos sin fines do Nur° co al SliiQW04.1 de California Legal Seryfces,
 (www,lawlrelpcatifomia.ong), on a) Contra do Ayuds de las Cortes de California, (viwyrattoorto,ca.gov) v poniendosa en contecto con is cotta o et
 °old& de abogados locales. AWSO: Pet ley, la code done derecha a roclarnar les cuatas y los castes exentos per !rnponer on gravamen cobra
 coatgolor recuperecion do $10,000 6 mss de valor recibide mad/ante kin acuerdo o uric concestan de arbitraja en on case de ciorecho clvil. 'Ilene qua
 pager et gravamen de la code antes do qua ta cone puede desochnr el case.
The name and address of the court Is:                                                                        CASE NUMBER: (Nainer° del Case):
(El nombre y direccion deSIt i5g&rrtitkirt Of the. State Of California County Of Santa Clara
                                                                                                               1 20CV375138
                              191 N 1st St, San Jose, CA 95113

The name, address, and telephone number of plaintiff a attorney, or plaintiff without an attorney, is: (El timbre, le qiteccion y el a&mero
de tolefono del abagnda del demendente, a del demondento quo no tine ebogeelc, es):
Mario lskander, Esq., The Law Offices of Hani S. Sushra, 16541 Gothard St #208, Huntingtor; Beach, CA 92647 (714) 984-2000
DATE:         18{12/2020 December 21, 2020                                   Clerk, by                                                                 , Deputy
                                                          Clerk of the Court                /s/ R. Walker
(Footle)                                                                     (Secretor/a)                                                              (Adjunto)
(Far proof of service of this summons, use Proof of Service of Summons (form P05-010),)
(Para pruebe do entrego de este citation use el formulario Proof of Service of Summons, (POS-010).)
                                 NOTICE TO THE PERSON SERVED: You are served
                                       1.   [Ts] as an individual defendant.
                                       2.   I.__ _.J as the person sued under the fictitious name of (specify):

                                       3.         on behalf of (specify):

                                            under:   L j CCP 416.10 (corporation)                               I CCP 416.60 (minor)
                                                         CCP 416.20 (defunct corporation)                    El   CCP 416.70 (conservatse)
                                                         CCP 416,40 (association or partnership)             in   CCP 416.90 (authorized person)
                                                   El    other (specify):
                                            ...
                                       4,         by personal delivery on (data)
                                                                                                                                                            Paz,1 at /
Farm Adopted for Mandatory UBB                                         SUMMONS                                                 Cori of Civil pretcea,ura §§ 412.25,166
Judicial Council of Califonla                                                                                                                             acaffts.a.liwv
S1.11400 rev. Joy 1, 7009l
Fety4itt;              *.4004014:66.'0104i WAIW".
                      A 4 10ifb01411441*
                               -                  to                                        Save this form 1
                       Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 50 of 55
                                                                                                     ATTACHMENT CV-5012
CIVIL LAINSUIT NOTICE
superior Court of California, County of Santa Clara                      CI SE            20CV375138
191 North First St, San Jose, CA 95113

                                    PLEASE READ THIS ENTIRE FORM
PLAINTIFF (the person suing): Wthin 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Suranons, an Alternative Dispute Resolution (Al)) Information Sheet, aid a copy of this Owl Lawsuit Notice, and you must file
written proof of such service.

   DENT            (The person sued): You must do each of the following to protect your rights:
   1. You must file a written response to the Conplaint, using the proper legal form or format, in the Clerk's Office of the
      Court, within 30 days of the date you were saved with the Suranons and Complaint,
   2. You must serve by mail a copy of your written response on the Plaintiffs attorney or on the Plaintiff if Plaintiff has no
      attorney (to "serve by mail" means to have an adat other than yourself mail a copy); and
   3. You must attend the first Case Management Conference.
        Warning: If you, as the Defendant, do not follow these instructions, you may automatically lose this case.



RUES AM) FORMS: You must follow the California Riles of Court and the Superior Court of California, County of
< CountyNarre > Local Civil Rules and use proper forms. You can obtain legal information, view the des and receive forms, free
of charge, from the Self-Help Center at 201 North First Street, San Jose (408-882-2900 x-2926).
    •    State Rules and Judicial Council Forms: wvwv.courtinfo.ca.gov/formE and wvvvv.ccurtinfo.ca.gov/rules
    ■    Local Rules and Forms: http://wfwv.soosucedorcourt.org/Ovil/rule1toc.htm
CASE MANAGEVENT CONFERENCE (CMC): You must meet with the other parties and discuss the case, in person or by
telephone at least 30 calendar days before the CMC. You must also fill out, file and serve a Case Management Statement
(Judicial Council form CM-110) at least 15 calendar days before the CNC.
          You or your attorney must appear at the CMC You mayask to appear by telephone — see Local Civil Rule 8.


    Your Case Management Judge is: Hon. Sunil R. Kulkarni                                Department: 1

    The 1st CMC is scheduled for: (Completed by Clerk of Court)
                             Date: 4/15/21            -nrre: 2:30 pm                    in Depaiment: 1
    The next CMC is scheduled for: (Completed by party if the 1st CMC was continued or has passed)
                                Date:                      Time:                        in Depaiment:


ALTERNATIVEDISPUTE RESOLUTION (ADM: If all parties have appeared and filed a carpeted ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC, the Court vrill cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court's website at wAmi.soasuperiorcourt.orgicivil/ADR/ or call the ADR Administrator (408-882-2100 x-2530) for a list of
ADR providers and their qualifications, services, and fees.

WARIVNG: Sanctions may be imposed if you do not follow the California Riles of Court or the Local Riles of Court.

                                                                                                                  Reset Form

CV-5012 REV 08/01/16                               CIVIL LAWSUIT NOTICE                                                   Page 1 of 1
                 Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 51 of 55

                      SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA
                                        191 N. FIRST STREET
                                    SAN JOSE, CA 95113-1090    Electronically Filed
                                                               by Superior Court of CA,
                                                               County of Santa Clara,
                                                               on 12/28/2020 9:31 AM
                                                               Reviewed By: R. Walker
                                                               Case #20CV375138
TO:    FILE COPY                                               Envelope: 5536360



RE:                   Stewart v. Robinhood Financial, LLC, et al.
CASE NUMBER:          20CV375138



                       ORDER DEEMING CASE COMPLEX AND STAYING DISCOVERY
                               AND RESPONSIVE PLEADING DEADLINE



      WHEREAS, the Complaint was filed by Plaintiff SETH STEWART ("Plaintiff') in the Superior Court
of California, County of Santa Clara, on December 21, 2020 and assigned to Department 1
(Complex Civil Litigation), the Honorable Sunil R. Kulkarni presiding, pending a ruling on the
complexity issue;

        IT IS HEREBY ORDERED that:
        The Court determines that the above-referenced case is COMPLEX within the meaning of
California Rules of Court 3.400. The matter remains assigned, for all purposes, including discovery
and trial, to Department 1 (Complex Civil Litigation), the Honorable Sunil R. Kulkarni presiding.
        The parties are directed to the Court's local rules and guidelines regarding electronic filing
and to the Complex Civil Guidelines, which are available on the Court's website.
        Pursuant to California Rules of Court, Rule 3.254, the creation and maintenance of the Master
Service List shall be under the auspices of (1) Plaintiff SETH STEWART, as the first-named party in the
Complaint, and (2) the first-named party in each Cross-Complaint, if any.
        Pursuant to Government Code section 70616(c), each party's complex case fee is due within
ten (10) calendar days of this date.
        Plaintiff shall serve a copy of this Order on all parties forthwith and file a proof of service within
seven (7) days of service.
        Any party objecting to the complex designation must file an objection and proof of service
within ten (10) days of service of this Order. Any response to the objection must be filed within
seven (7) days of service of the objection. The Court will make its ruling on the submitted pleadings.
        The Case Management Conference remains set for April 15, 2021 at 2:30 p.m. in Department
1 and all counsel are ordered to attend by CourtCall.
        Counsel for all parties are ordered to meet and confer in person at least 15 days prior to the
First Case Management Conference and discuss the following issues:
        1. Issues related to recusal or disqualification;
        2. Issues of law that, if considered by the Court, may simplify or further resolution of the case,
             including issues regarding choice of law;


                                                                                                                 1
Updated on 7/30/20.
                 Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 52 of 55

       3. Appropriate alternative dispute resolution (ADR), for example, mediation, mandatory
          settlement conference, arbitration, mini-trial;
       4. A plan for preservation of evidence and a uniform system for identification of documents
          throughout the course of this litigation;
       5. A plan for document disclosure/production and additional discovery; which will generally
          be conducted under court supervision and by court order;
       6. Whether it is advisable to address discovery in phases so that information needed to
          conduct meaningful ADR is obtained early in the case (counsel should consider whether
          they will stipulated to limited merits discovery in advance of certification proceedings),
          allowing the option to complete discovery if ADR efforts are unsuccessful;
       7. Any issues involving the protection of evidence and confidentiality;
       8. The handling of any potential publicity issues;

        Counsel for Plaintiff is to take the lead in preparing a Joint Case Management Conference
Statement to be filed 5 calendar days prior to the First Case Management Conference, and include
the following:
        1. A Statement as to whether additional parties are likely to be added and a proposed
           date by which all parties must be served;
        2. Service lists identifying all primary and secondary counsel, firm names, addresses,
           telephone numbers, email addresses and fax numbers for all counsel;
        3. A description of all discovery completed to date and any outstanding discovery as of the
           date of the conference;
        4. Applicability and enforceability of arbitration clauses, if any;
        5. A list of all related litigation pending in other courts, including Federal Court, and a brief
           description of any such litigation, and a statement as to whether any additional related
           litigation is anticipated (CRC 3.300);
        6. A description of factual and legal issues - the parties should address any specific contract
           provisions the interpretation of which may assist in resolution of significant issues in the
           case,
        7. The parties' tentative views on an ADR mechanism and how such mechanism might be
           integrated into the course of the litigation;
        8. Whether discovery should be conducted in phases or limited; and if so, the order of
           phasing or types of limitations of discovery. If this is a class action lawsuit, the parties
           should address the issue of limited merits discovery in advance of class certification
           motions.

      To the extent the parties are unable to agree on the matters to be addressed in the Joint
Case Management Conference Statement, the positions of each party or of various parties should
be set forth separately and attached to this report as addenda. The parties are encouraged to
propose, either jointly or separately, any approaches to case management they believe will
promote the fair and efficient handling of this case. The Court is particularly interested in identifying
potentially dispositive or significant threshold issues the early resolution of which may assist in moving
the case toward effective ADR and/or a final disposition.

      STAY ON DISCOVERY AND RESPONSIVE PLEADING DEADLINE Pending further order of this
Court, the service of discovery and the obligation to respond to any outstanding discovery is
stayed. However, Defendant(s) shall file a Notice of Appearance for purposes of identification of
counsel and preparation of a service list. The filing of such a Notice of Appearance shall be without
prejudice to the later filing of a motion to quash to contest jurisdiction. Parties shall not file or serve
responsive pleadings, including answers to the complaint, motions to strike, demurrers, motions for


                                                                                                              2
Updated on 7/30/20.
                   Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 53 of 55

change of venue and cross-complaints until a date is set at the First Case Management
Conference for such filings and hearings.

         This Order is issued to assist the Court and the parties in the management of this "Complex"
case through the development of an orderly schedule for briefing and hearings. This Order shall not
preclude the parties from continuing to informally exchange documents that may assist in their
initial evaluation of the issues presented in this Case.

        Plaintiff shall serve a copy of this Order on all the parties in this matter forthwith.

        SO ORDERED.


Date:      December 24, 2020
                                                                                    Hon. Sunil R. Kulkarni
                                                                                    Judge of the Superior Court


If you, a party represented by you, or a witness to be called on behalf of that party need an accommodation under the
American with Disabilities Act, please contact the Court Administrator's office at (408) 882-2700, or use the Court's TDD line,
(408) 882-2690 or the Voice/TDD California Relay Service, (800) 735-2922.




                                                                                                                             3
Updated on 7/30/20.
       Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 54 of 55




Docket Notice:
Docket Notice: 04/15/2021
               04/15/2021 Conference
                          Conference: Case Management

      04/15/2021 Conference: Case Management -

      Judicial Officer
      Kulkarni, Sunil R
      Hearing Time
      2:30 PM
      Comment
      (1st CMC) Proposed   Class Action. Related Case: Withouski v.
      Robinhood Financial, LLC, et al, Superior Court of California,
      County of San Mateo, Case No. 20-civ-01730; date complaint
      filed is unknown; pending. Discovery and responsive pleading
      deadline stayed, as of 12/28/20, when the case was deemed
      complex.
                                           Case 3:21-cv-00134-JD Document 1 Filed 01/07/21 Page 55 of 55




                                1                                             PROOF OF SERVICE
                                2                               Seth Stewart v. Robinhood Financial, LLC, et al.
                                3 STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO
                                4       At the time of service, I was over 18 years of age and not a party to this action. I am
                                  employed in the County of San Francisco, State of California. My business address is 235
                                5 Montgomery Street, 17th Floor, San Francisco, CA 94104.
                                6              On.
                                               On January 7, 2021, I served true copies of the following document(s) described as:

                                7              NOTICE OF REMOVAL
                                8              CIVIL CASE COVER SHEET
                                9              DECLARATION OF MILES WELLESLEY IN SUPPORT OF NOTICE OF
                                               REMOVAL
                             10
                                               on the interested parties in this action as follows:
                             11
                                               Hani Bushra
                             12                Mario 'Wander
                                                      Iskander
                                               The Law Offices of Hani S. Bushra
                             13                16541 Gothard Street, #208
                                               Huntington Beach, California 92647
                             14                Tel: (714) 984-2000
                             15                Lee Squilieri
                                                   Squitieri
                                               Squilieri
                                               Squitieri & Fearon, LLP
                             16                                     12th Floor
                                               32 East 57th Street, 12th
                                               New York, New York 10022
                             17                Tel: (212) 421-6492
                             18         BY FEDEX: I enclosed said document(s) in an envelope or package provided by FedEx
                                and addressed to the persons at the addresses listed in the Service List. I placed the envelope or
                             19 package for collection and overnight delivery at an office or a regularly utilized drop box of FedEx
                                or delivered such document(s) to a courier or driver authorized by FedEx to receive documents.
                             20
                                        I declare under penalty of perjury under the laws of the United States of America that the
                             21 foregoing is true and correct and that I am employed in the office of a member of the bar of this
                                Court at whose direction the service was made.
                             22
                                        Executed on January 7, 2021, at Benicia, California.
                             23
                             24
                             25
                                                                                           Danielle M. Silva
                             26
                             27
                             28
   Fazes
   Farella Be=
           Braun + Martel
                   larIzt U.?
                           LLP
235 Montgomery
ZS  Iteigo eeny &zed,    17th Plox
                 Street, 17*  Floor
 San Fauxiico,
 Sea Francisco, Celifaxths
                California 94104
                           94104
         (415) 954-4400
        (415)9%4440
                                      38567113859537.1
                                      38567\13859537.1
